Exhibit 10.42

EXECUTION VERSION

 

--------------------------------------------------------------------------------

LOGO [g98260image001.jpg]

CREDIT AGREEMENT

dated as of November 14, 2006,

among

AMERISOURCEBERGEN CORPORATION

The Borrowing Subsidiaries Party Hereto

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

J. P. MORGAN EUROPE LIMITED,

as London Agent

and

THE BANK OF NOVA SCOTIA,

as Canadian Agent

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.

and

BANC OF AMERICA SECURITIES LLC,

as Co-Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Syndication Agent

and

THE BANK OF NOVA SCOTIA,

WACHOVIA BANK, NATIONAL ASSOCIATION

and

LEHMAN BROTHERS COMMERCIAL BANK,

as Documentation Agents

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

SECTION 1.01.

 

Defined Terms

   2

SECTION 1.02.

 

Classification of Loans and Borrowings

   29

SECTION 1.03.

 

Terms Generally

   29

SECTION 1.04.

 

Accounting Terms; GAAP; Pro Forma Computations

   30

SECTION 1.05.

 

Currency Translation

   30 ARTICLE II The Credits

SECTION 2.01.

 

Commitments

   31

SECTION 2.02.

 

Loans and Borrowings

   32

SECTION 2.03.

 

Requests for Borrowings

   33

SECTION 2.04.

 

Swingline Loans

   34

SECTION 2.05.

 

Letters of Credit

   35

SECTION 2.06.

 

Canadian Bankers’ Acceptances

   40

SECTION 2.07.

 

Funding of Borrowings and B/A Drawings

   43

SECTION 2.08.

 

Interest Elections

   44

SECTION 2.09.

 

Termination, Reduction and Increase of Commitments

   46

SECTION 2.10.

 

Repayment of Loans and B/As; Evidence of Debt

   48

SECTION 2.11.

 

Prepayment of Loans

   49

SECTION 2.12.

 

Fees

   49

SECTION 2.13.

 

Interest

   51

SECTION 2.14.

 

Alternate Rate of Interest

   52

SECTION 2.15.

 

Increased Costs

   52

SECTION 2.16.

 

Break Funding Payments

   53

SECTION 2.17.

 

Taxes

   54

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   56

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

   57

SECTION 2.20.

 

Foreign Subsidiary Costs

   58

SECTION 2.21.

 

Designation of Borrowing Subsidiaries

   58 ARTICLE III Representations and Warranties

SECTION 3.01.

 

Organization; Powers

   59

SECTION 3.02.

 

Authorization; Enforceability

   59

SECTION 3.03.

 

Governmental Approvals; No Conflicts

   60

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

   60

SECTION 3.05.

 

Properties

   60

SECTION 3.06.

 

Litigation and Environmental Matters

   60

 

i



--------------------------------------------------------------------------------

SECTION 3.07.

 

Compliance with Laws and Agreements

   61

SECTION 3.08.

 

Investment Company Status

   61

SECTION 3.09.

 

Taxes

   61

SECTION 3.10.

 

ERISA

   61

SECTION 3.11.

 

Disclosure

   61

SECTION 3.12.

 

Subsidiaries

   62

SECTION 3.13.

 

Insurance

   62

SECTION 3.14.

 

Labor Matters

   62

SECTION 3.15.

 

Senior Indebtedness

   62 ARTICLE IV Conditions

SECTION 4.01.

 

Effective Date

   62

SECTION 4.02.

 

Each Credit Event

   63

SECTION 4.03.

 

Initial Credit Event for each Additional Borrowing Subsidiary

   64 ARTICLE V Affirmative Covenants

SECTION 5.01.

 

Financial Statements and Other Information

   65

SECTION 5.02.

 

Notices of Material Events

   66

SECTION 5.03.

 

Existence; Conduct of Business

   66

SECTION 5.04.

 

Payment of Obligations

   66

SECTION 5.05.

 

Maintenance of Properties; Insurance

   67

SECTION 5.06.

 

Books and Records; Inspection and Audit Rights

   67

SECTION 5.07.

 

Compliance with Laws

   67

SECTION 5.08.

 

Use of Proceeds and Letters of Credit

   67

SECTION 5.09.

 

Additional Subsidiaries

   67

SECTION 5.10.

 

Senior Debt Status

   67 ARTICLE VI Negative Covenants

SECTION 6.01.

 

Indebtedness

   68

SECTION 6.02.

 

Liens

   68

SECTION 6.03.

 

Fundamental Changes

   69

SECTION 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

   70

SECTION 6.05.

 

Asset Sales

   70

SECTION 6.06.

 

Hedging Agreements

   71

SECTION 6.07.

 

Restricted Payments; Certain Payments of Indebtedness

   71

SECTION 6.08.

 

Transactions with Affiliates

   71

SECTION 6.09.

 

Restrictive Agreements

   72

SECTION 6.10.

 

Material Documents

   72

SECTION 6.11.

 

Fixed Charge Coverage Ratio

   72

SECTION 6.12.

 

Leverage Ratio

   72

 

ii



--------------------------------------------------------------------------------

SECTION 6.13.

 

Fiscal Quarters

   73

ARTICLE VII

Events of Default

ARTICLE VIII

The Agents

ARTICLE IX

Collection Allocation Mechanism

ARTICLE X

Guarantee

ARTICLE XI

Miscellaneous

 

SECTION 11.01.

 

Notices

   79

SECTION 11.02.

 

Waivers; Amendments

   80

SECTION 11.03.

 

Expenses; Indemnity; Damage Waiver

   81

SECTION 11.04.

 

Successors and Assigns

   82

SECTION 11.05.

 

Survival

   85

SECTION 11.06.

 

Counterparts; Integration; Effectiveness

   86

SECTION 11.07.

 

Severability

   86

SECTION 11.08.

 

Right of Setoff

   86

SECTION 11.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

   86

SECTION 11.10.

 

WAIVER OF JURY TRIAL

   87

SECTION 11.11.

 

Headings

   87

SECTION 11.12.

 

Confidentiality

   87

SECTION 11.13.

 

Interest Rate Limitation

   88

SECTION 11.14.

 

Releases of Guarantors

   88

SECTION 11.15.

 

U.S.A. PATRIOT Act

   89

SECTION 11.16.

 

Termination of Guarantee Agreement

   89

SECTION 11.17.

 

Non-Public Information

   89

SECTION 11.18.

 

No Fiduciary Duty

   89

SECTION 11.19.

 

Conversion of Currencies

   90

SECTION 11.20.

 

Waiver of Notice Period in connection with Termination of the Existing US Credit
Agreement

   90

 

iii



--------------------------------------------------------------------------------

Schedules  

Schedule 1.01

 

Applicable Funding Account

Schedule 2.01

 

Commitments

Schedule 2.05

 

Existing Letters of Credit

Schedule 3.12

 

Subsidiaries

Schedule 3.13

 

Insurance

Schedule 6.02

 

Existing Liens

Schedule 6.09

 

Existing Restrictions

Exhibits  

Exhibit A

 

Form of Assignment and Assumption

Exhibit B-1

 

Form of Borrower Joinder Agreement

Exhibit B-2

 

Form of Borrower Termination Agreement

Exhibit C

 

Form of Borrowing Request

Exhibit D

 

Form of Guarantee Agreement

Exhibit E

 

Mandatory Costs Rate

Exhibit F-1

 

Form of Opinion of Dechert LLP, Counsel for the Company

Exhibit F-2

 

Form of Opinion of John G. Chou, Deputy General Counsel of the Company

Exhibit F-3

 

Form of Opinion of McMillan Binch Mendelsohn LLP

Exhibit F-4

 

Form of Opinion of Dechert LLP, Counsel for the UK Borrowing Subsidiary

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of November 14, 2006 (this “Agreement”), among
AMERISOURCEBERGEN CORPORATION (the “Company”); the Borrowing Subsidiaries from
time to time party hereto; the LENDERS from time to time party hereto; JPMORGAN
CHASE BANK, N.A., as Administrative Agent; J.P. MORGAN EUROPE LIMITED, as London
Agent; and THE BANK OF NOVA SCOTIA, as Canadian Agent.

The Borrowers (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I) have requested
the Lenders to extend, and the Lenders are willing, on the terms and subject to
the conditions set forth herein, to extend, credit in the form of:

(a) Global Tranche Commitments under which (i) the Global Tranche Borrowers may
obtain Revolving Loans in US Dollars, Sterling, Euro, Designated Currencies and,
in the case of Global Tranche Borrowers that are Canadian Subsidiaries, Canadian
Dollars, (ii) the Company and other Global Tranche Borrowers that are US
Subsidiaries or Canadian Subsidiaries may obtain Swingline Loans in US Dollars,
(iii) Global Tranche Borrowers that are Canadian Subsidiaries may obtain
Swingline Loans in Canadian Dollars, (iv) the Global Tranche Borrowers may
obtain Letters of Credit in US Dollars, Sterling, Euro, Designated Currencies
and, in the case of Global Tranche Borrowers that are Canadian Subsidiaries,
Canadian Dollars and (v) Global Tranche Borrowers that are Canadian Subsidiaries
may issue and sell Global Tranche B/As.

(b) US/UK Tranche Commitments under which the US/UK Tranche Borrowers may obtain
Revolving Loans in US Dollars, Sterling, Euro and Designated Currencies.

(c) US/Canadian Tranche Commitments under which (i) the US/Canadian Tranche
Borrowers may obtain Revolving Loans in US Dollars and Designated Currencies,
(ii) US/Canadian Tranche Borrowers that are Canadian Subsidiaries may obtain
Revolving Loans denominated in Canadian Dollars, (iii) US/Canadian Tranche
Borrowers that are Canadian Subsidiaries may issue and sell US/Canadian Tranche
B/As, (iv) the Company and other US/Canadian Tranche Borrowers that are US
Subsidiaries or Canadian Subsidiaries may obtain Swingline Loans in US Dollars
and (v) US/Canadian Tranche Borrowers that are Canadian Subsidiaries may obtain
Swingline Loans in Canadian Dollars.

(d) US Tranche Commitments under which the US Tranche Borrowers may obtain
Revolving Loans in US Dollars.

The proceeds of Loans made, and B/As accepted and purchased, under the Global
Tranche and Loans made under the US Tranche will be used (a) on the Effective
Date, to repay the loans and other amounts outstanding or payable under the
Existing US Credit Agreement and (b) on and after the Effective Date, for
general corporate purposes of the Company and the Subsidiaries. The proceeds of
the Loans made under the US/UK Tranche will be used (a) on the Effective Date,
to repay the loans and other amounts outstanding or payable under the Existing
UK Credit Agreement and (b) on and after the Effective Date, for general
corporate purposes of the Company and the Subsidiaries. The proceeds of the
Loans made, and B/As accepted and purchased, under the US/Canadian Tranche will
be used (a) on the Effective Date, to repay the loans and other amounts
outstanding or payable under the Existing Canadian Credit Agreement and (b) on
and after the Effective Date, for general corporate purposes of the Company and
the Subsidiaries. Letters of Credit and Swingline Loans will be used by the
Company and the Subsidiaries for general corporate purposes.



--------------------------------------------------------------------------------

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accession Agreement” has the meaning set forth in Section 2.09(d).

“Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum equal to the sum of (a) the EURIBO
Rate for such Interest Period and (b) the Mandatory Costs Rate.

“Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing denominated
in US Dollars for any Interest Period, an interest rate per annum equal to the
product of (i) the LIBO Rate for US Dollars for such Interest Period multiplied
by (ii) the Statutory Reserve Rate and (b) with respect to any LIBOR Borrowing
denominated in Sterling or any Designated Currency for any Interest Period, an
interest rate per annum equal to the sum of (x) the LIBO Rate for such currency
and such Interest Period plus (y) the Mandatory Costs Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor appointed in
accordance with Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the London Agent and the Canadian
Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, as the case may be.

“Alternative Currency” means any currency other than US Dollars, Sterling, Euros
or Canadian Dollars.

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars (other than any such Loan or Borrowing of a Canadian Borrowing
Subsidiary) or any Letter of Credit, and with respect to any payment hereunder
that does not relate to a particular Loan,

 

2



--------------------------------------------------------------------------------

Borrowing, B/A or Letter of Credit, the Administrative Agent, (b) with respect
to a Loan or Borrowing of a Canadian Borrowing Subsidiary denominated in US
Dollars, a Loan or Borrowing denominated in Canadian Dollars or a B/A, the
Canadian Agent and (c) with respect to a Loan or Borrowing denominated in a
currency other than US Dollars or Canadian Dollars, the London Agent.

“Applicable Funding Account” means, as to each Borrower, the applicable account
with the Applicable Agent (or one of its Affiliates) specified on Schedule 1.01
hereto or set forth in such Borrower’s Borrower Joinder Agreement entered
pursuant to Section 2.21, or any other account with the Applicable Agent (or one
of its Affiliates) that shall be specified in a written notice signed by a
Financial Officer and delivered to and approved by such Applicable Agent.

“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “Facility Fee Rate” or “LIBOR/EURIBOR Spread and B/A
Stamping Fee”, as the case may be, based upon the ratings established by S&P,
Moody’s and Fitch for the Index Debt as of the most recent determination date:

 

Category

 

Ratings

(S&P/Moody’s/Fitch)

 

Facility Fee Rate

(basis points per annum)

 

LIBOR/EURIBOR

Spread and B/A

Stamping Fee

(basis points per annum)

Category 1

  A/A2/A or higher   6.0   19.0

Category 2

  A-/A3/A-   7.0   23.0

Category 3

  BBB+/Baa1/BBB+   8.0   32.0

Category 4

  BBB/Baa2/BBB   10.0   40.0

Category 5

  BBB-/Baa3/BBB-   12.5   50.0

Category 6

  BB+/Ba1/BB+ or lower   15.0   60.0

For purposes of the foregoing, (i) if any of Moody’s, S&P or Fitch shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established a rating in Category 6;
(ii) if the ratings established or deemed to have been established by Moody’s,
S&P and Fitch for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the Category in which two of such ratings
shall fall or, if there shall be no such Category, on the Category in which the
second highest of the three ratings shall fall; and (iii) if the rating
established or deemed to have been established by Moody’s, S&P or Fitch for the
Index Debt shall be changed (other than as a result of a change in the rating
system of Moody’s, S&P or Fitch), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of Moody’s, S&P or Fitch
shall change, or if any such rating agency shall cease to be in the business of
rating corporate debt obligations, the Company and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the ratings of the other rating agencies (or, if the circumstances
referred to in this sentence shall affect all such rating agencies, the ratings
most recently in effect prior to such changes or cessations).

 

3



--------------------------------------------------------------------------------

“Applicable Swingline Lender” means (a) with respect to any Swingline Loan
denominated in US Dollars (other than any such Swingline Loan to a Canadian
Borrowing Subsidiary), JPMorgan Chase Bank, N.A. and (b) with respect to any
Swingline Loan to a Canadian Borrowing Subsidiary, The Bank of Nova Scotia.

“Approved Fund” has the meaning assigned to such term in Section 11.04.

“Arrangers” means J.P. Morgan Securities Inc. and Banc of America Securities
LLC.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Authorized Non-Canadian Bank” has the meaning assigned to the term “Authorized
Foreign Bank” in subsection 248(1) of the ITA and, by reference therein, the
meaning assigned to the term “Authorized Foreign Bank” in section 2 of the Bank
Act (Canada), as amended, and any successor thereto.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“B/A” means a bill of exchange, including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by a Canadian Borrowing Subsidiary and accepted by a Lender in
accordance with the terms of this Agreement.

“B/A Drawing” means Global Tranche B/As or US/Canadian Tranche B/As accepted and
purchased (and any B/A Equivalent Loans made in lieu of such acceptance and
purchase) on the same date and as to which a single Contract Period is in
effect.

“B/A Equivalent Loan” has the meaning assigned to such term in Section 2.06(k).

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means any Global Tranche Borrower, US/UK Tranche Borrower,
US/Canadian Tranche Borrower or US Tranche Borrower.

“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit B-1.

“Borrower Termination Agreement” means a Borrower Termination Agreement,
substantially in the form of Exhibit B-2.

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Sterling,
£3,000,000, (c) in

 

4



--------------------------------------------------------------------------------

the case of a Borrowing denominated in Euros, €3,000,000, (d) in the case of a
Borrowing denominated in Canadian Dollars, Cdn.$5,000,000 and (e) in the case of
a Borrowing denominated in any Alternative Currency, the smallest amount of such
Alternative Currency that is an integral multiple of 1,000,000 units of such
currency and that has a US Dollar Equivalent in excess of US$5,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$100,000, (b) in the case of a Borrowing denominated in Sterling,
£50,000, (c) in the case of a Borrowing denominated in Euros, €50,000, (d) in
the case of a Borrowing denominated in Canadian Dollars, Cdn.$100,000 and (e) in
the case of a Borrowing denominated in any Alternative Currency, 100,000 units
of such currency.

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Borrowing Subsidiary” means (a) Brecon Holdings Limited, a company organized
under the laws of England and Wales, (b) AmerisourceBergen Canada Corporation, a
corporation organized under the laws of Canada and (c) any other Subsidiary that
has become a Borrowing Subsidiary as provided in Section 2.21 and has not ceased
to be a Borrowing Subsidiary as provided in such Section.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a LIBOR Loan in
any currency, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits in such currency in the London interbank
market, (b) when used in connection with a EURIBOR Loan, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in Euros, (c) when used in connection with a Canadian
Prime Rate Loan (including any Swingline Loan denominated in Canadian Dollars)
or a B/A, the term “Business Day” shall also exclude any day on which banks are
not open for business in Toronto and (d) when used in connection with a Loan to
any Borrower organized in a jurisdiction other than the United States of
America, the United Kingdom or Canada, the term “Business Day” shall also
exclude any day on which commercial banks in the jurisdiction of organization of
such Borrower are authorized or required by law to remain closed.

“CAM” means the mechanism for the allocation and exchange of interests in the
Tranches and the collections thereunder established under Article IX.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article IX.

“CAM Exchange Date” means the date on which any event referred to in clause
(h) or (i) of Article VII shall occur with respect to the Company.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the sum of the US Dollar Equivalents
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender (whether or not at the time
due and payable) immediately prior to the CAM Exchange and (b) the denominator
shall be the sum of the US Dollar Equivalents (as so determined) of the
Designated Obligations owed to all the Lenders (whether or not at the time due
and payable) immediately prior to the CAM Exchange. For purposes of determining
the CAM Percentages, the amount payable in respect of any B/A shall be deemed to
be the face amount

 

5



--------------------------------------------------------------------------------

thereof, reduced by the unaccreted portion of the discount at which such B/A
shall have been purchased (taking into account the applicable Discount Rates and
acceptance fees), as determined by the Administrative Agent in accordance with
accepted financial practice.

“Canadian Agent” means The Bank of Nova Scotia, in its capacity as Canadian
agent for the Lenders hereunder, or any successor appointed in accordance with
Article VIII.

“Canadian Borrowing Subsidiary” means any Borrowing Subsidiary that is a
Canadian Subsidiary.

“Canadian Banking Business” has the meaning assigned to such term in subsection
248(1) of the ITA.

“Canadian Banking Business Asset” means an amount receivable the interest on
which is, or would be, an amount paid or credited to an Authorized Non-Canadian
Bank in respect of its Canadian Banking Business.

“Canadian Dollars” or “Cdn.$” means the lawful money of Canada.

“Canadian Prime Rate” means, for any day, the rate of interest per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the greater of
(a) the interest rate per annum publicly announced from time to time by the
Canadian Agent as its reference rate in effect on such day at its principal
office in Toronto for determining interest rates applicable to commercial loans
denominated in Canadian Dollars and made by it in Canada (each change in such
reference rate being effective from and including the date such change is
publicly announced as being effective) and (b) the interest rate per annum equal
to the sum of (i) the CDOR Rate on such day (or, if such rate is not so reported
on the Reuters Screen CDOR Page, the average of the rate quotes for bankers’
acceptances denominated in Canadian Dollars with a one month term received by
the Canadian Agent at approximately 10:00 a.m., Toronto time, on such day (or,
if such day is not a Business Day, on the next preceding Business Day) from the
Schedule I Reference Lenders) and (ii) 0.50% per annum.

“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any political subdivision thereof.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CDOR Rate” means, on any date, an interest rate per annum equal to the stated
average discount rate applicable to bankers’ acceptances denominated in Canadian
Dollars with a term of one month (for purposes of the definition of “Canadian
Prime Rate”) or with a term equal to the Contract Period of the relevant B/As
(for purposes of the definition of “Discount Rate”) appearing on the Reuters
Screen CDOR Page (or on any successor or substitute page of such Screen, or any
successor to or substitute for such Screen, providing rate quotations comparable
to those currently provided on such page of such Screen, as determined by the
Canadian Agent from time to time) at approximately 10:00 a.m., Toronto time, on
such date (or, if such date is not a Business Day, on the next preceding
Business Day).

 

6



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests of the Company; (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were not (i) directors of the Company on the date of this Agreement,
(ii) nominated by the board of directors of the Company or (iii) appointed by
directors referred to in the preceding clauses (i) and (ii); or (c) the
occurrence of a “Change of Control” (or other similar event or condition however
denominated) under any Material Indebtedness.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or Issuing Bank or by
such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date.

“Claims” has the meaning set forth in Section 2.18(c).

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Global Tranche Revolving
Loans, US/UK Tranche Revolving Loans, US/Canadian Tranche Revolving Loans, US
Tranche Revolving Loans, Global Tranche Swingline Loans or US/Canadian Tranche
Swingline Loans, and (b) any Commitment, refers to whether such Commitment is a
Global Tranche Commitment, a US/UK Tranche Commitment, a US/Canadian Tranche
Commitment or a US Tranche Commitment.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitments” means the Global Tranche Commitments, the US/UK Tranche
Commitments, the US/Canadian Tranche Commitments and the US Tranche Commitments,
as the case may be. The aggregate amount of the Commitments as of the Closing
Date is US$750,000,000.

“Commitment Increase” has the meaning set forth in Section 2.09(e).

“Consolidated Cash Interest Expense” means, for any period, the sum, without
duplication, of (i) the cash interest expense of the Company and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, excluding premiums, transaction expenses, discounts and other amounts
required to be amortized and (ii) all discount, interest, fees, premiums and
other charges in respect of all Securitizations for such period.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum, without duplication, of (i) consolidated
interest expense for such period, (ii) consolidated income tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period, (iv) any special one-time or extraordinary charges

 

7



--------------------------------------------------------------------------------

or extraordinary losses for such period, in each case to the extent not
involving cash payments by the Company or any Subsidiary in such period or any
future period, and (vi) any LIFO adjustment (if negative) or charge for such
period and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, any extraordinary non-cash gains for
such period and any LIFO adjustment (if positive) or credit, all determined on a
consolidated basis in accordance with GAAP. In the event that the Company or any
Subsidiary shall have completed an acquisition or disposition of any material
Person, division or business unit since the beginning of the relevant period,
Consolidated EBITDA shall be determined for such period on a pro forma basis as
if such acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus rental payments by the Company and the Subsidiaries for such period
(other than under capital leases), determined on a consolidated basis in
accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income or
loss of any Person (other than the Company) that is not a Subsidiary, except to
the extent of the amount of dividends or other distributions actually paid to
the Company or any of the Subsidiaries during such period, and (b) the income or
loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into, amalgamated with or consolidated with the Company or any Subsidiary
or the date that such Person’s assets are acquired by the Company or any
Subsidiary.

“Consolidated Tangible Assets” means the book value of the total consolidated
assets of the Company and the Subsidiaries less the book value of all intangible
assets, including goodwill, trademarks, non-compete agreements, customer
relationships, patents, unamortized deferred financing fees, and other rights or
nonphysical resources that are presumed to represent an advantage to the Company
in the marketplace, in each case determined on a consolidated basis in
accordance with GAAP.

“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued, accepted and purchased and ending on the date that is
seven, 14, 30, 60, 90 or 180 days thereafter, as the applicable Canadian
Borrowing Subsidiary may elect or, to the extent agreed to by each Lender of the
applicable Tranche, such other number of days (not in excess of 180) as shall be
requested by the applicable Canadian Borrowing Subsidiary; provided that if such
Contract Period would end on a day other than a Business Day, such Contract
Period shall be extended to the next succeeding Business Day.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Currency” means, in relation to any Tranche, any currency (a) that
is freely transferable and convertible into US Dollars in the London market,
(b) for which LIBO Rates can be determined by reference to the Telerate screen
as provided in the definition of “LIBO Rate” and (c) that has been designated by
the Administrative Agent as a Designated Currency

 

8



--------------------------------------------------------------------------------

under such Tranche at the request of the Company and with the consent of each
Lender with a Commitment or a Revolving Credit Exposure under such Tranche. If
the applicable Lenders and the Administrative Agent shall so elect, the
designation of a currency as a Designated Currency in relation to any Tranche
may be limited to one or more of the Borrowers entitled to borrow under such
Tranche.

“Designated Obligations” shall mean all obligations of the Borrowers with
respect to (a) principal of and interest on the Revolving Loans,
(b) participations in Swingline Loans funded by the Global Tranche Lenders or
the US/Canadian Tranche Lenders, (c) amounts payable to the Lenders in respect
of B/As, (d) unreimbursed L/C Disbursements and interest thereon and (c) all
facility fees and Letter of Credit participation fees.

“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.

“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest Cdn.$.01) calculated by multiplying (a) the face
amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the
sum of (A) one and (B) the product of (x) the Discount Rate (expressed as a
decimal) applicable to such B/A and (y) a fraction of which the numerator is the
Contract Period applicable to such B/A and the denominator is 365, with such
quotient being rounded upward or downward to the fifth decimal place and .000005
being rounded upward.

“Discount Rate” means, with respect to a B/A being accepted and purchased on any
day, (a) for a Lender which is a Schedule I Lender, (i) the CDOR Rate applicable
to such B/A or (ii) if the discount rate for a particular Contract Period is not
quoted on the Reuters Screen CDOR Page, the arithmetic average (as determined by
the Canadian Agent) of the percentage discount rates (expressed as a decimal and
rounded upward, if necessary, to the nearest 1/100 of 1%) quoted to the Canadian
Agent by the Schedule I Reference Lenders as the percentage discount rate at
which each such bank would, in accordance with its normal practices, at
approximately 10:00 a.m., Toronto time, on such day, be prepared to purchase
bankers’ acceptances accepted by such bank having a face amount and term
comparable to the face amount and Contract Period of such B/A and (b) for a
lender which is a Non-Schedule I Lender, the lesser of (i) the CDOR Rate
applicable to such B/A referred to in clause (a) above as if such Non-Schedule I
Lender were a Schedule I Lender plus 0.10% per annum and (ii) the arithmetic
average (as determined by the Canadian Agent) of the percentage discount rates
(expressed as a decimal and rounded upward, if necessary, to the nearest 1/100
of 1%) quoted to the Canadian Agent by the Non-Schedule I Reference Lenders as
the percentage discount rate at which each such bank would, in accordance with
its normal practices, at approximately 10:00 a.m., Toronto time, on such day, be
prepared to purchase bankers’ acceptances accepted by such bank having a face
amount and term comparable to the face amount and Contract Period of such B/A.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 11.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

9



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, (a) the applicable Screen Rate or (b) if no Screen Rate is available for
such Interest Period, the arithmetic mean of the rates quoted by the Reference
Banks to leading banks in the Banking Federation of the European Union for the
offering of deposits in Euros and for a period comparable to such Interest
Period, in each case as of the Specified Time on the Quotation Day.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted EURIBO Rate.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

 

10



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day as set forth
on the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Applicable Agent and the Company, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Applicable Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Applicable Agent shall elect
after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of US Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Applicable Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Subsidiary” means (a) Foreign Subsidiaries, (b) Securitization
Entities, (c) Subsidiaries that are less than 100% owned by the Company to the
extent such Subsidiaries are prohibited by shareholders agreements, joint
venture agreements or other similar organizational documents from guaranteeing
the Obligations, (d) Subsidiaries that have assets (including Equity Interests
in other Subsidiaries) of less than $10,000,000 for any such Subsidiary
(provided that all such Subsidiaries’ assets shall not be in excess of
$100,000,000 in the aggregate) and (e) JM Blanco, Inc.

“Excluded Taxes” means (a) with respect to any Lender, (i) income or franchise
taxes imposed on (or measured by) its net income by the United States of America
or by the jurisdiction under the laws of which such Lender is organized, in
which its principal office is located or in which its applicable lending office
is located (or taxes on capital, in the case of any Lender located in Canada),
(ii) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in clause (a)(i) above
and (iii) any withholding tax that is attributable to the failure of such Lender
to comply with Section 2.17(e), (b) with respect to any Global Tranche Lender
(other than a Lender that becomes a Global Tranche Lender through an assignment
under Section 2.19(b) or by operation of the CAM), any withholding tax that is
imposed on amounts payable by a Global Tranche Borrower organized in the United
States of America, the United Kingdom or Canada by any taxation authority of
such Borrower’s jurisdiction of organization (including country) on amounts
payable from locations within such jurisdiction to such Lender’s Global Tranche
Lending Office designated for Global Tranche Borrowers organized in such
jurisdiction, to the extent such tax is in effect and applicable (assuming the
taking by such Borrower and such Lender of all actions required in order for
available exemptions from such tax to be effective) at the time such Lender
becomes a party to this Agreement (or designates a new Global Tranche Lending
Office for Global Tranche Borrowers organized in such jurisdiction), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 2.17, (c) with
respect to any US/UK Tranche Lender (other than a Lender that becomes a US/UK
Tranche Lender through an assignment under Section 2.19(b) or by operation of
the CAM), any withholding tax that is imposed on amounts payable by a US/UK
Tranche Borrower organized in the United States of America or the United Kingdom
by any taxation authority of such Borrower’s jurisdiction of organization
(including country) on amounts payable from locations within such jurisdiction
to such Lender’s US/UK Tranche Lending Office designated for US/UK Tranche
Borrowers

 

11



--------------------------------------------------------------------------------

organized in such jurisdiction, to the extent such tax is in effect and
applicable (assuming the taking by such Borrower and such Lender of all actions
required in order for available exemptions from such tax to be effective) at the
time such Lender becomes a party to this Agreement (or designates a new US/UK
Tranche Lending Office for US/UK Tranche Borrowers organized in such
jurisdiction), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding tax
pursuant to Section 2.17, (d) with respect to any US/Canadian Tranche Lender
(other than a Lender that becomes a US/Canadian Tranche Lender through an
assignment under Section 2.19(b) or by operation of the CAM), any withholding
tax that is imposed on amounts payable by a US/Canadian Tranche Borrower
organized in the United States of America or Canada by any taxation authority of
such Borrower’s jurisdiction of organization (including country) on amounts
payable from locations within such jurisdiction to such Lender’s US/Canadian
Tranche Lending Office designated for US/Canadian Tranche Borrowers organized in
such jurisdiction, to the extent such tax is in effect and applicable (assuming
the taking by such Borrower and such Lender of all actions required in order for
available exemptions from such tax to be effective) at the time such Lender
becomes a party to this Agreement (or designates a new US/Canadian Tranche
Lending Office for US/Canadian Tranche Borrowers organized in such
jurisdiction), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding tax
pursuant to Section 2.17 and (e) with respect to any US Tranche Lender (other
than a Lender that becomes a US Tranche Lender through an assignment under
Section 2.19 or by operation of the CAM), any withholding tax that is imposed on
amounts payable by a US Tranche Borrower organized in the United States of
America by such Borrower’s jurisdiction of organization on amounts payable from
locations within such jurisdiction to such Lender’s US Tranche Lending Office
designated for US Tranche Borrowers organized in such jurisdiction, to the
extent such tax is in effect and applicable (assuming the taking by such
Borrower and such Lender of all actions required in order for available
exemptions from such tax to be effective) at the time such Lender becomes a
party to this Agreement (or designates a new US Tranche Lending Office for US
Tranche Borrowers organized in such jurisdiction), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts with
respect to such withholding tax pursuant to Section 2.17.

“Existing Canadian Credit Agreement” means the Credit Agreement dated as of
October 3, 2005, as amended, among the Company, AmerisourceBergen Canada
Corporation, the lenders from time to time party thereto and the Bank of Nova
Scotia, as administrative agent.

“Existing US Credit Agreement” means the Credit Agreement dated as of
December 2, 2004, as amended, among the Company, the lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent.

“Existing UK Credit Agreement” means the Facility Agreement dated as of March 1,
2006, as amended, among the Company, Brecon Holdings Limited and Barclays Bank
PLC.

“Existing Letters of Credit” means each letter of credit previously issued for
the account of the Company pursuant to the Existing US Credit Agreement that
(a) is outstanding on the Effective Date and (b) listed on Schedule 2.05.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds

 

12



--------------------------------------------------------------------------------

transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Financed Amount” means, at any time, with respect to any Securitization, (a) if
such Securitization involves any transfer of interests in accounts receivable or
inventory (i) to a trust, partnership, corporation or other entity (other than a
Subsidiary) or (ii) in the case of a Securitization of accounts receivable,
directly to one or more investors or other purchasers (other than any
Subsidiary), the aggregate amount of the interests in accounts receivable so
transferred, net of collections applied to such interests and net of any such
interests that have been written off as uncollectible, or the aggregate book
value of the interests in inventory transferred pursuant to such Securitization
and not sold or otherwise disposed of by the purchaser or purchasers, or (b) if
such Securitization involves a transaction in which a Subsidiary incurs
Indebtedness secured by Liens on accounts receivable, the aggregate outstanding
principal amount of the Indebtedness secured by Liens on accounts receivable
incurred pursuant to such Securitization.

“Financial Officer” means (a) with respect to the Company, the chief financial
officer, principal accounting officer, treasurer, controller, assistant
treasurer or director of treasury of the Company and (b) with respect to any
Borrowing Subsidiary, the chief financial officer, principal accounting officer,
treasurer, controller, assistant treasurer or director of treasury of the
Company or such Borrowing Subsidiary.

“Fitch” means Fitch, Inc.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Global Tranche” has the meaning set forth in the definition of “Tranche”.

“Global Tranche B/As” means a B/As accepted and purchased pursuant to the Global
Tranche Commitments.

“Global Tranche Borrower” means (a) the Company, (b) any US Borrowing
Subsidiary, (c) any UK Borrowing Subsidiary, (d) any Canadian Borrowing
Subsidiary and (e) any Borrowing Subsidiary that is not a US Borrowing
Subsidiary, a UK Borrowing Subsidiary or a Canadian Borrowing Subsidiary and
that has been designated by the Administrative Agent as a Global Tranche
Borrower at the request of the Company and with the consent of each Global
Tranche Lender.

“Global Tranche Commitment” means, with respect to each Global Tranche Lender,
the commitment of such Global Tranche Lender to make Global Tranche Revolving
Loans pursuant to Section 2.01(a), to accept and purchase Global Tranche B/As
pursuant to Section 2.06 and to acquire participations in Global Tranche
Swingline Loans and Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Global Tranche Lender’s Global
Tranche Revolving Credit Exposure hereunder, as such commitment may be reduced
or increased from time to time pursuant to Section 2.09 or assignments by or to
such

 

13



--------------------------------------------------------------------------------

Global Tranche Lender pursuant to Section 11.04. The initial amount of each
Global Tranche Lender’s Global Tranche Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption pursuant to which such Global Tranche Lender
shall have assumed its Global Tranche Commitment, as the case may be. The
aggregate amount of Global Tranche Commitments on the Closing Date is
US$260,000,000.

“Global Tranche Lender” means a Lender with a Global Tranche Commitment or a
Global Tranche Revolving Credit Exposure.

“Global Tranche Lending Office” means, with respect to any Global Tranche
Lender, the office(s) of such Lender (or any Affiliate of such Lender) specified
as its “Global Tranche Lending Office(s)” on Schedule 2.01 or, as to any Person
that becomes a Global Tranche Lender after the Closing Date, in the Assignment
and Assumption executed by such Person, or such other office(s) of such Lender
(or an Affiliate of such Lender) as such Lender may hereafter designate from
time to time as its “Global Tranche Lending Office(s)” by notice to the Company
and the Administrative Agent. A Global Tranche Lender may designate different
Global Tranche Lending Offices for Loans to Global Tranche Borrowers in
different jurisdictions.

“Global Tranche Percentage” means, with respect to any Global Tranche Lender at
any time, the percentage of the aggregate Global Tranche Commitments represented
by such Global Tranche Lender’s Global Tranche Commitment at such time; provided
that if the Global Tranche Commitments have expired or been terminated, the
Global Tranche Percentages shall be determined on the basis of the Global
Tranche Commitments most recently in effect, giving effect to any assignments.

“Global Tranche Revolving Credit Exposure” means, with respect to any Global
Tranche Lender at any time, the aggregate amount of (a) the sum of the US Dollar
Equivalents of such Global Tranche Lender’s outstanding Global Tranche Revolving
Loans, (b) the sum of the US Dollar Equivalents at such time of the face amounts
of the Global Tranche B/As accepted by such Global Tranche Lender and
outstanding at such time, (c) such Global Tranche Lender’s LC Exposure and
(d) such Global Tranche Lender’s Global Tranche Swingline Exposure.

“Global Tranche Revolving Loans” means Loans made by the Global Tranche Lenders
pursuant to Section 2.01(a). Each Global Tranche Revolving Loan denominated in
US Dollars shall be a LIBOR Loan or, solely in the case of a Global Tranche
Revolving Loan denominated in US Dollars and made to the Company, a US Borrowing
Subsidiary or a Canadian Borrowing Subsidiary, an ABR Loan. Each Global Tranche
Revolving Loan denominated in Sterling or a Designated Currency (other than
Euros) shall be a LIBOR Loan. Each Global Tranche Revolving Loan denominated in
Euros shall be a EURIBOR Loan. Each Global Tranche Revolving Loan denominated in
Canadian Dollars shall be a Canadian Prime Rate Loan.

“Global Tranche Swingline Exposure” means, at any time, the sum of the US Dollar
Equivalents of the outstanding Global Tranche Swingline Loans at such time. The
Global Tranche Swingline Exposure of any Global Tranche Lender at any time shall
be its Global Tranche Percentage of the total Global Tranche Swingline Exposure
at such time.

“Global Tranche Swingline Loan” means a Loan made pursuant to Section 2.04 and
designated in the notice delivered by the applicable Borrower pursuant to
paragraph (b) of such Section as a Global Tranche Swingline Loan.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any

 

14



--------------------------------------------------------------------------------

agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantee Agreement” means the Guarantee Agreement among the Designated
Subsidiaries and the Administrative Agent, substantially in the form of
Exhibit D.

“Guarantee Agreement Termination Date” means any date on which the Guarantee
Agreement shall be terminated as provided in Section 11.16.

“Guarantee Requirement” means, at any time, the requirement that the
Administrative Agent shall have received from each Designated Subsidiary either
(i) a counterpart of the Guarantee Agreement, duly executed and delivered on
behalf of such Designated Subsidiary or (ii) in the case of any Person that
becomes a Designated Subsidiary after the Effective Date, a supplement to the
Guarantee Agreement in a form reasonably acceptable to the Borrower and the
Administrative Agent, duly executed and delivered on behalf of such Designated
Subsidiary; provided that a Designated Subsidiary shall not be required to
become a Guarantor under the Guarantee Agreement if the Company shall have
advised the Administrative Agent that it would be a violation of applicable law
for such Designated Subsidiary to take such action or if, in the judgment of the
Administrative Agent, in consultation with the Company, the expense, tax or
regulatory consequences or difficulty of taking such action would not, in light
of the benefits to accrue to the Lenders, justify taking such action.

“Guarantor” means each Subsidiary required to enter into the Guarantee Agreement
as a guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement or any
credit default swap agreement.

“Increase Effective Date” has the meaning set forth in Section 2.09(e).

 

15



--------------------------------------------------------------------------------

“Increasing Lender” has the meaning set forth in Section 2.09(d).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits (other than customer
deposits in respect of accounts receivable maintained in the ordinary course of
business consistent with past practices) or advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid (excluding trade accounts payable and obligations to pay salary
or benefits under deferred compensation, executive compensation or other benefit
programs), (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations and
Synthetic Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) all obligations of such Person
incurred under or in connection with a Securitization. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 11.03(b).

“Index Debt” means the Company’s senior, unsecured, non-credit-enhanced
long-term Indebtedness for borrowed money.

“Information Memorandum” means the Confidential Information Memorandum dated
October 2006 relating to the Company and the Transactions.

“Initial Borrowings” has the meaning set forth in Section 2.09(e).

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing or B/A Drawing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Prime
Rate Loan (other than a Swingline Loan), the first day of each January, April,
July and October, (b) with respect to any LIBOR Loan or EURIBOR Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a LIBOR Borrowing or a EURIBOR Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period” means, with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with consent of

 

16



--------------------------------------------------------------------------------

each Lender under the applicable Tranche, nine or 12 months) thereafter, as the
applicable Borrower may elect; provided that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (b) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., (b) The Bank of Nova Scotia
and (c) each other Lender that shall have become an Issuing Bank hereunder as
provided in Section 2.05(j) (other than any Person that shall have ceased to be
an Issuing Bank as provided in Section 2.05(k)), each in its capacity as an
issuer of Letters of Credit hereunder. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Agreement” shall have the meaning assigned to such term in
Section 2.05(j).

“ITA” means the Income Tax Act (Canada), as amended, and any successor thereto,
and any regulations promulgated thereunder.

“LC Commitment” shall mean, as to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.05. The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.05 or in
such Issuing Bank’s Issuing Bank Agreement.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, (a) the sum of the US Dollar Equivalents of
the undrawn amounts of all outstanding Letters of Credit at such time plus
(b) the sum of the US Dollar Equivalents of the amounts of all LC Disbursements
that have not yet been reimbursed by or on behalf of the applicable Borrowers at
such time. The LC Exposure of any Global Tranche Lender at any time shall be its
Global Tranche Percentage of the aggregate LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender pursuant to an Assignment and Assumption or
Section 2.09(d), other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes each Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
For the avoidance of doubt, nothing herein shall prohibit any Lender from
issuing letters of credit for the account of the Company and the Subsidiaries in
addition to those issued under this Agreement.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the

 

17



--------------------------------------------------------------------------------

Company ended on such date (or, if such date is not the last day of a fiscal
quarter, ended on the last day of the fiscal quarter of the Company most
recently ended prior to such date); provided that for purposes of determining
the Leverage Ratio at any time, the outstanding amount of the Revolving Loans
and B/As and all other revolving Indebtedness, and the Financed Amount of all
Securitizations, included in Total Indebtedness shall be deemed to equal the
average of (i) the outstanding amounts of the Revolving Loans and B/As and other
revolving Indebtedness, and (ii) the Financed Amount of all Securitizations, in
each case on the last day of each of the four most recently ended fiscal
quarters, net of Permitted Investments not to exceed $50,000,000 on the last day
of each such quarter.

“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, (a) the applicable Screen Rate or (b) if no
Screen Rate is available for such currency or for such Interest Period, the
arithmetic mean of the rates quoted by the Reference Banks to leading banks in
the London interbank market for the offering of deposits in such currency and
for a period comparable to such Interest Period, in each case as of the
Specified Time on the Quotation Day.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, each promissory note issued hereunder,
the Guarantee Agreement and any other guarantee agreement entered into pursuant
to Section 6.01(a).

“Loan Parties” means, at any time, the Company, each other Borrower and each
Subsidiary that at such time is, or is required to be, a party to the Guarantee
Agreement or any other guarantee agreement entered into pursuant to
Section 6.01(a).

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars (other than any such Loan to or Borrowing of a Canadian Borrowing
Subsidiary) or any Letter of Credit, New York City time, (b) with respect to a
Loan or Borrowing denominated in Sterling, Euros or an Alternative Currency,
London time and (c) with respect to a Loan or Borrowing denominated in Canadian
Dollars, any B/A or any Loan or Borrowing denominated in US Dollars of a
Canadian Borrowing Subsidiary, Toronto time.

“London Agent” means J. P. Morgan Europe Limited, in its capacity as London
agent for the Lenders hereunder, or any successor appointed in accordance with
Article VIII.

“Mandatory Costs Rate” has the meaning set forth in Exhibit E.

 

18



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of any Loan Party (other than any Subsidiaries
that are not Significant Subsidiaries) to perform any of its obligations under
any Loan Document or (c) the rights of or benefits available to the Lenders
under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans, B/As and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Company and the Subsidiaries in an aggregate principal
amount exceeding US$25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

“Maturity Date” means November 14, 2011.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Bonds” means the Company’s (a) 5 5/8% Senior Notes due 2012 in an aggregate
principal amount of $400,000,000 and (b) 5 7/8% Senior Notes due 2015 in an
aggregate principal amount of $500,000,000.

“Non-Canadian Issuing Bank” means any Issuing Bank that is a “non-resident” of
Canada for purposes of Part I of the ITA.

“Non-Canadian Lender” means any Lender that is a “non-resident” of Canada for
purposes of Part I of the ITA.

“Non-Schedule I Lender” means any Lender named on Schedule II or Schedule III to
the Bank Act (Canada).

“Non-Schedule I Reference Lender” means JPMorgan Chase Bank, N.A., Toronto
Branch and The Bank of Nova Scotia.

“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (b) all reimbursement obligations of
any Borrower in respect of B/As accepted hereunder, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (c) each payment required to be made by any Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of reasonable disbursements, interest
thereon and obligations to provide cash collateral, (c) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under this Agreement and the
other Loan Documents and (d) the due and punctual payment and performance of all
obligations of the Company and the Subsidiaries under any Hedging Agreement and
cash

 

19



--------------------------------------------------------------------------------

management arrangement or agreement (i) existing on the date hereof and with a
Person that is a Lender on the date hereof (or an Affiliate of such a Lender) or
(ii) with a Person that shall have been a Lender at the time such Hedging
Agreement or cash management arrangement or agreement was entered into (or an
Affiliate of such a Lender).

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participant” has the meaning set forth in Section 11.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within 24 months
from the date of acquisition thereof;

(b) Indebtedness maturing within 24 months issued by and constituting direct
obligations of any of the following agencies or any other like governmental or
government-sponsored

 

20



--------------------------------------------------------------------------------

agency, as follows: Federal Farm Credit Bank; Federal Intermediate Credit Bank;
Federal Financings Bank; Federal Home Loan Bank System; Federal Home Loan
Mortgage Corporation; Federal National Mortgage Association; Tennessee Valley
Authority; Student Loan Marketing Association; Export-Import Bank of the United
States; Farmers Home Administration; Small Business Administration;
Inter-American Development Bank; International Bank for Reconstruction and
Development; Federal Land Banks; and Government National Mortgage Association;

(c) direct and general obligations of any state of the United States of America
or any municipality or political subdivision of such state, including auction
rate securities (“Auctions”), variable demand notes (“VRDNs”) and non rated
pre-funded debt, or obligations of any corporation, maturing (or, in the case of
Auctions and VRDNs, having their next reset date) within 24 months if such
obligations, except pre-refunded debt, are rated at least (i) in the case of
Auctions or VRDNs, A2 by Moody’s or A by S&P or (ii) in all other cases, VMIG-1
by Moody’s or A by S&P;

(d) obligations (including asset-backed obligations) maturing within 24 months
of any corporation, partnership, trust or other entity which are rated at least
P1 by Moody’s or A1 by S&P (short term rating) or A2 by Moody’s or A by S&P
(long term rating);

(e) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and rated, at such date of acquisition, at least P1 by
Moody’s or A1 by S&P, and investments in master notes that are rated (or that
have been issued by an issuer that is rated with respect to a class of
short-term debt obligations, or any security within that class, that is
comparable in priority and security with said master note) at least P1 by
Moody’s or A1 by S&P;

(f) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(g) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above (or
subsidiaries or Affiliates of such financial institutions); and

(h) money market funds.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pharmerica Spin-Off” means the transactions provided for in the Master
Transaction Agreement dated October 25, 2006, by and among the Company,
PharMerica, Inc., a Delaware corporation and wholly-owned subsidiary of the
Company (“PharMerica”), Kindred Healthcare, Inc., a Delaware corporation,
Kindred Healthcare Operating, Inc., a Delaware corporation, Kindred Pharmacy
Services, Inc., a Delaware corporation, Safari Holding Corporation, a Delaware
corporation (“Newco”), Hippo Merger Corporation, a Delaware corporation and
wholly owned subsidiary of Newco (“Hippo Merger Sub”), and Rhino Merger
Corporation, a Delaware corporation and wholly owned subsidiary of Newco,
including (a) the transfer by Pharmacy Corporation of America, a California
corporation and indirect wholly owned subsidiary of the Company, of the capital
stock of each of PMSI, Inc., a Florida corporation and

 

21



--------------------------------------------------------------------------------

Tmesys, Inc., a Florida corporation, to the Company or another Subsidiary of the
Company, (b) the borrowing by PharMerica of approximately $150,000,000 from
certain financial institutions (the “PharMerica Borrowing”), (c) the
distribution of the proceeds of the PharMerica Borrowing by way of dividend,
inter-company payment or return of capital to the Company, (d) the distribution
of all the capital stock of PharMerica to the stockholders of the Company by way
of dividend, (e) the merger of PharMerica with Hippo Merger Sub and (f) the
provision of certain transitional services between Newco and the Company and
certain of the Company’s Subsidiaries.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means (a) in the case of a Borrowing in US Dollars by the Company
or a US Borrowing Subsidiary, the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City, and (b) in the case of any Borrowing in
US Dollars by a Canadian Borrowing Subsidiary, the rate of interest per annum
publicly announced from time to time by The Bank of Nova Scotia as its prime
rate in effect at its principal office in Toronto for loans made in Canada and
denominated in US Dollars. Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Proceeds” has the meaning specified in Section 9-102 of the Uniform Commercial
Code of the State of New York.

“Quotation Day” means (a) with respect to any currency (other than Sterling) for
any Interest Period, two Business Days prior to the first day of such Interest
Period and (b) with respect to Sterling for any Interest Period, the first day
of such Interest Period, in each case unless market practice differs in the
Relevant Interbank Market for any currency, in which case the Quotation Day for
such currency shall be determined by the Applicable Agent in accordance with
market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Day shall be the last of those days).

“Ratings Agency” means S&P, Moody’s or Fitch.

“Reference Banks” means with respect to the LIBO Rate or the EURIBO Rate, the
principal London offices of J.P. Morgan Europe Limited, The Bank of Nova Scotia
and Bank of America, N.A. or such other banks as may be appointed by the
Administrative Agent in consultation with the Company.

“Register” has the meaning set forth in Section 11.04.

“Related Fund” means, with respect to any Lender that is a fund or trust that
makes, buys or invests in commercial loans, any other fund or trust that makes,
buys or invests in commercial loans and is managed by the same investment
advisor as such Lender.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

22



--------------------------------------------------------------------------------

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros), the London interbank market and (b) with respect to Euros, the European
interbank market.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the Company or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Company or any
Subsidiary; provided that no such dividend, distribution or payment shall
constitute a “Restricted Payment” to the extent made solely with common stock of
the Company.

“Revolving Credit Exposure” means a Global Tranche Revolving Credit Exposure, a
US/UK Tranche Revolving Credit Exposure, a US/Canadian Tranche Revolving Credit
Exposure or a US Tranche Revolving Credit Exposure.

“Revolving Loan” means any Global Tranche Revolving Loan, US/UK Tranche
Revolving Loan, US/Canadian Tranche Revolving Loan or US Tranche Revolving Loan,
as applicable.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).

“Schedule I Reference Lenders” means The Bank of Nova Scotia and any other
Schedule I Lender agreed upon by the Company and the Canadian Agent from time to
time.

“Screen Rate” means (a) in respect of the LIBO Rate for any currency for any
Interest Period, the British Bankers Association Interest Settlement Rate for
such currency and such Interest Period as set forth on the applicable page of
the Telerate Service (and if such page is replaced or such service ceases to be
available, another page or service displaying the appropriate rate designated by
the Applicable Agent) and (b) in respect of the EURIBO Rate for any Interest
Period, the percentage per annum determined by the Banking Federation of the
European Union for such Interest Period as set forth on the applicable page of
the Telerate Service (and if such page is replaced or such service ceases to be
available, another page or service displaying the appropriate rate designated by
the Applicable Agent).

“Securitization” means any transfer or pledge of accounts receivable, inventory
and/or Proceeds thereof or interests therein (a) to a special purpose trust,
partnership or corporation or other special purpose entity (which may but need
not be a Subsidiary), which transfer or pledge is funded by such entity in whole
or in part by (i) the issuance to one or more lenders or investors of
indebtedness or other securities that are to receive payments principally from
the cash flow derived from such accounts receivable, inventory and/or Proceeds
thereof or interests therein or (ii) the transfer or pledge of such accounts,
inventory and/or Proceeds thereof (or interests therein) to

 

23



--------------------------------------------------------------------------------

one or more investors or other purchasers, or (b) in the case of accounts
receivable, directly to one or more investors or other purchasers.

“Securitization Entity” means AmeriSource Receivables Financial Corporation, a
Delaware corporation, and any other wholly owned limited purpose Subsidiary that
purchases accounts receivable or inventory of the Company or any Subsidiary
pursuant to a Securitization.

“Significant Subsidiary” means each Subsidiary other than any Subsidiary or
Subsidiaries that individually or in the aggregate did not account for more than
1% of the assets or revenues of the Company and the Subsidiaries on a
consolidated basis at the end of or for the most recent four fiscal quarter
period for which financial statements have been delivered under Section 5.01(a)
or (b).

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBOR Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subsequent Borrowings” has the meaning set forth in Section 2.09(e).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Swingline Exposure” means, at any time, the sum of the Global Tranche Swingline
Exposure and the US/Canadian Tranche Swingline Exposure at such time.

“Swingline Lender” means each of JPMorgan Chase Bank, N.A. and The Bank of Nova
Scotia in its capacity as a lender of Swingline Loans pursuant to Section 2.04.

 

24



--------------------------------------------------------------------------------

“Swingline Loan” means a Global Tranche Swingline Loan or a Canadian Tranche
Swingline Loan.

“Synthetic Lease” means a lease of property or assets designed to permit the
lessees (i) to claim depreciation on such property or assets under US tax law
and (ii) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.

“Synthetic Lease Obligations” shall mean, with respect to any Synthetic Lease,
at any time, an amount equal to the higher of (x) the aggregate termination
value or purchase price or similar payments in the nature of principal payable
thereunder and (y) the then aggregate outstanding principal amount of the notes
or other instruments issued by, and the amount of the equity investment, if any,
in the lessor under such Synthetic Lease.

“2003 Securitization” means the receivables Securitization as contemplated by
the Receivables Purchase Agreement dated as of July 10, 2003, among Amerisource
Receivables Financial Corporation, as seller, AmerisourceBergen Drug
Corporation, as initial servicer, various purchaser groups from time to time and
Wachovia Bank National Association, as administrator.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Indebtedness” means, as of any date, the sum, without duplication of
(a) the aggregate principal amount of Indebtedness of the Company and the
Subsidiaries outstanding as of such date, in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, (b) the aggregate amount of the Financed Amounts of all
Securitizations of the Company and the Subsidiaries, and (c) the aggregate
principal amount of Indebtedness of the Company and the Subsidiaries outstanding
as of such date that is not required to be reflected on a balance sheet in
accordance with GAAP, determined on a consolidated basis.

“Tranche” means a category of Commitments and extensions of credit thereunder.
For purposes hereof, each of the following shall comprise a separate Tranche:
(a) the Global Tranche Commitments, the Global Tranche Revolving Loans, the
Global Tranche B/As, the Letters of Credit and the Global Tranche Swingline
Loans (the “Global Tranche”), (b) the US/UK Tranche Commitments and the US/UK
Tranche Revolving Loans (the “US/UK Tranche”), (c) the US/Canadian Tranche
Commitments, the US/Canadian Tranche Revolving Loans, the US/Canadian Tranche
B/As and the US/Canadian Tranche Swingline Loans (the “US/Canadian Tranche”) and
(d) the US Tranche Commitments and the US Tranche Revolving Loans (the “US
Tranche”).

“Tranche Percentage” means a Global Tranche Percentage, a US/UK Tranche
Percentage, a US/Canadian Tranche Percentage or a US Tranche Percentage, as the
case may be.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the making of Loans, the
acceptance and purchase of B/As, the use of the proceeds thereof, the issuance
of the Letters of Credit, the creation of the Guarantees provided for herein and
in the other Loan Documents and the other transactions contemplated hereby.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by

 

25



--------------------------------------------------------------------------------

reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate, the Alternate
Base Rate or the Canadian Prime Rate.

“UK Borrowing Subsidiary” means any Borrowing Subsidiary that is a UK
Subsidiary.

“UK Subsidiary” means any Subsidiary that is incorporated or otherwise organized
under the laws of the United Kingdom or any political subdivision thereof.

“US Borrowing Subsidiary” means any Borrowing Subsidiary that is a US
Subsidiary.

“US/Canadian Tranche” has the meaning set forth in the definition of “Tranche”.

“US/Canadian Tranche B/As” means a B/As accepted and purchased pursuant to the
US/Canadian Tranche Commitments.

“US/Canadian Tranche Borrower” means (a) the Company, (b) any US Borrowing
Subsidiary and (c) any Canadian Borrowing Subsidiary.

“US/Canadian Tranche Commitment” means, with respect to each US/Canadian Tranche
Lender, the commitment of such US/Canadian Tranche Lender to make US/Canadian
Tranche Revolving Loans pursuant to Section 2.01(c) and to accept and purchase
US/Canadian Tranche B/As pursuant to Section 2.06, expressed as an amount
representing the maximum aggregate amount of such US/Canadian Tranche Lender’s
US/Canadian Tranche Revolving Credit Exposure hereunder, as such commitment may
be reduced or increased from time to time pursuant to Section 2.09 or
assignments by or to such US/Canadian Tranche Lender pursuant to Section 11.04.
The initial amount of each US/Canadian Tranche Lender’s US/Canadian Tranche
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such US/Canadian Tranche Lender shall have assumed its
US/Canadian Tranche Commitment, as the case may be. The aggregate amount of
US/Canadian Tranche Commitments on the Closing Date is US$200,000,000.

“US/Canadian Tranche Lender” means a Lender with a US/Canadian Tranche
Commitment or a US/Canadian Tranche Revolving Credit Exposure.

“US/Canadian Tranche Lending Office” means, with respect to any US/Canadian
Tranche Lender, the office(s) of such Lender (or any Affiliate of such Lender)
specified as its “US/Canadian Tranche Lending Office(s)” on Schedule 2.01 or, as
to any Person that becomes a US/Canadian Tranche Lender after the Closing Date,
in the Assignment and Assumption executed by such Person, or such other
office(s) of such Lender (or an Affiliate of such Lender) as such Lender may
hereafter designate from time to time as its “US/Canadian Tranche Lending
Office(s)” by notice to the Company and the Administrative Agent. A US/Canadian
Tranche Lender may designate different US/Canadian Tranche Lending Offices for
Loans to US/Canadian Tranche Borrowers in different jurisdictions.

“US/Canadian Tranche Percentage” means, with respect to any US/Canadian Tranche
Lender at any time, the percentage of the aggregate US/Canadian Tranche
Commitments represented by such US/Canadian Tranche Lender’s US/Canadian Tranche
Commitment at such time; provided that if the US/Canadian Tranche Commitments
have expired or been terminated, the US/Canadian Tranche Percentages shall be
determined on the basis of the US/Canadian Tranche Commitments most recently in
effect, giving effect to any assignments.

 

26



--------------------------------------------------------------------------------

“US/Canadian Tranche Revolving Credit Exposure” means, with respect to any
US/Canadian Tranche Lender at any time, the aggregate amount of (a) the sum of
the US Dollar Equivalents of such US/Canadian Tranche Lender’s outstanding
US/Canadian Tranche Revolving Loans, (b) the sum of the US Dollar Equivalents at
such time of the face amounts of the US/Canadian Tranche B/As accepted by such
US/Canadian Tranche Lender and outstanding at such time and (c) such US/Canadian
Tranche Lender’s US/Canadian Tranche Swingline Exposure.

“US/Canadian Tranche Revolving Loans” means Loans made by the US/Canadian
Tranche Lenders pursuant to Section 2.01(c). Each US/Canadian Tranche Revolving
Loan denominated in US Dollars shall be a LIBOR Loan or an ABR Loan. Each
US/Canadian Tranche Revolving Loan denominated in Canadian Dollars shall be a
Canadian Prime Rate Loan. Each US/Canadian Tranche Revolving Loan denominated in
a Designated Currency shall be a LIBOR Loan (or, in the case of a US/Canadian
Tranche Revolving Loan denominated in Euros, if the Euro shall be designated as
an Designated Currency for the US/Canadian Tranche, a EURIBOR Loan).

“US/Canadian Tranche Swingline Exposure” means, at any time, the sum of the US
Dollar Equivalents of the outstanding US/Canadian Tranche Swingline Loans at
such time. The US/Canadian Tranche Swingline Exposure of any US/Canadian Tranche
Lender at any time shall be its US/Canadian Tranche Percentage of the total
US/Canadian Tranche Swingline Exposure at such time.

“US/Canadian Tranche Swingline Loan” means a Loan made pursuant to Section 2.04
and designated in the notice delivered by the applicable Borrower pursuant to
paragraph (b) of such Section as a US/Canadian Tranche Swingline Loan.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such currency at the time in effect under the
provisions of such Section.

“US Dollars” or “US$” means the lawful currency of the United States of America.

“US/UK Tranche” has the meaning set forth in the definition of “Tranche”.

“US/UK Tranche Borrower” means (a) the Company, (b) any US Borrowing Subsidiary,
(c) any UK Borrowing Subsidiary and (d) any Borrowing Subsidiary that is not a
US Borrowing Subsidiary or a UK Borrowing Subsidiary that has been designated by
the Administrative Agent as a US/UK Tranche Borrower at the request of the
Company and with the consent of each US/UK Tranche Lender.

“US/UK Tranche Commitment” means, with respect to each US/UK Tranche Lender, the
commitment of such US/UK Tranche Lender to make US/UK Tranche Revolving Loans
pursuant to Section 2.01(b), expressed as an amount representing the maximum
aggregate amount of such US/UK Tranche Lender’s US/UK Tranche Revolving Credit
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to Section 2.09 or assignments by or to such US/UK Tranche Lender
pursuant to Section 11.04. The initial amount of each US/UK Tranche Lender’s
US/UK Tranche Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such US/UK Tranche Lender shall have

 

27



--------------------------------------------------------------------------------

assumed its US/UK Tranche Commitment, as the case may be. The aggregate amount
of US/UK Tranche Commitments on the Closing Date is US$70,000,000.

“US/UK Tranche Lender” means a Lender with a US/UK Tranche Commitment or a US/UK
Tranche Revolving Credit Exposure.

“US/UK Tranche Lending Office” means, with respect to any US/UK Tranche Lender,
the office(s) of such Lender (or any Affiliate of such Lender) specified as its
“US/UK Tranche Lending Office(s)” on Schedule 2.01 or, as to any Person that
becomes a US/UK Tranche Lender after the Closing Date, in the Assignment and
Assumption executed by such Person, or such other office(s) of such Lender (or
an Affiliate of such Lender) as such Lender may hereafter designate from time to
time as its “US/UK Tranche Lending Office(s)” by notice to the Company and the
Administrative Agent. A US/UK Tranche Lender may designate different US/UK
Tranche Lending Offices for Loans to US/UK Tranche Borrowers in different
jurisdictions.

“US/UK Tranche Percentage” means, with respect to any US/UK Tranche Lender at
any time, the percentage of the aggregate US/UK Tranche Commitments represented
by such US/UK Tranche Lender’s US/UK Tranche Commitment at such time; provided,
that if the US/UK Tranche Commitments have expired or been terminated, the US/UK
Tranche Percentages shall be determined on the basis of the US/UK Tranche
Commitments most recently in effect, giving effect to any assignments.

“US/UK Tranche Revolving Credit Exposure” means, with respect to any US/UK
Tranche Lender at any time, the sum of the US Dollar Equivalents of such US/UK
Tranche Lender’s outstanding US/UK Tranche Revolving Loans.

“US/UK Tranche Revolving Loans” means Loans made by the US/UK Tranche Lenders
pursuant to Section 2.01(b). Each US/UK Tranche Revolving Loan denominated in US
Dollars shall be a LIBOR Loan or, solely in the case of a US/UK Tranche
Revolving Loan denominated in US Dollars and made to the Company or a US
Borrowing Subsidiary, an ABR Loan. Each US/UK Tranche Revolving Loan denominated
in Sterling or a Designated Currency shall be a LIBOR Loan. Each US/UK Tranche
Revolving Loan denominated in Euros shall be a EURIBOR Loan.

“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“US Tranche” has the meaning set forth in the definition of “Tranche”.

“US Tranche Borrower” means (a) the Company and (b) any US Borrowing Subsidiary.

“US Tranche Commitment” means, with respect to each US Tranche Lender, the
commitment of such US Tranche Lender to make US Tranche Revolving Loans pursuant
to Section 2.01(d), expressed as an amount representing the maximum aggregate
amount of such US Tranche Lender’s US Tranche Revolving Credit Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to Section 2.09 or assignments by or to such US Tranche Lender pursuant
to Section 11.04. The initial amount of each US Tranche Lender’s US Tranche
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such US Tranche Lender shall have assumed its US Tranche
Commitment, as the case may be. The aggregate amount of US Tranche Commitments
on the Closing Date is US$220,000,000.

 

28



--------------------------------------------------------------------------------

“US Tranche Lender” means a Lender with a US Tranche Commitment or a US Tranche
Revolving Credit Exposure.

“US Tranche Lending Office” means, with respect to any US Tranche Lender, the
office(s) of such Lender (or any Affiliate of such Lender) specified as its “US
Tranche Lending Office(s)” on Schedule 2.01 or, as to any Person that becomes a
US Tranche Lender after the Closing Date, in the Assignment and Assumption
executed by such Person, or such other office(s) of such Lender (or an Affiliate
of such Lender) as such Lender may hereafter designate from time to time as its
“US Tranche Lending Office(s)” by notice to the Company and the Administrative
Agent.

“US Tranche Percentage” means, with respect to any US Tranche Lender at any
time, the percentage of the aggregate US Tranche Commitments represented by such
US Tranche Lender’s US Tranche Commitment at such time; provided that if the US
Tranche Commitments have expired or been terminated, the US Tranche Percentages
shall be determined on the basis of the US Tranche Commitments most recently in
effect, giving effect to any assignments.

“US Tranche Revolving Credit Exposure” means, with respect to any US Tranche
Lender at any time, the aggregate principal amount of such US Tranche Lender’s
outstanding US Tranche Revolving Loans.

“US Tranche Revolving Loans” means Loans made by the US Tranche Lenders pursuant
to Section 2.01(d). Each US Tranche Revolving Loan shall be a LIBOR Loan or an
ABR Loan.

“wholly owned” means, as to any Subsidiary, that all the Equity Interests in
such Subsidiary (other than directors’ qualifying shares) are owned, directly or
indirectly, by the Company.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Global
Tranche Revolving Loan”) or by Type (e.g., a “LIBOR Revolving Loan”) or by Class
and Type (e.g., a “Global Tranche LIBOR Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Global Tranche Revolving
Borrowing”) or by Type (e.g., a “LIBOR Revolving Borrowing”) or by Class and
Type (e.g., a “Global Tranche LIBOR Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, regulation or other law herein shall be
construed (i) as referring to such statute, regulation or other law as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor statutes, regulations or other

 

29



--------------------------------------------------------------------------------

laws) and (ii) to include all official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply,
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Computations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition, investment, sale, disposition, merger, amalgamation or similar
event shall reflect on a pro forma basis such event as if it occurred on the
first day of the relevant period and, to the extent applicable, the historical
earnings and cash flows associated with the assets acquired or disposed of for
such relevant period and any related incurrence or reduction of Indebtedness for
such relevant period, but shall not take into account any projected synergies or
similar benefits expected to be realized as a result of such event other than
cost savings permitted to be included under Regulation S-X.

SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Borrowing denominated in a currency other than US
Dollars, other than a Canadian Prime Rate Borrowing, as of the date of the
commencement of the initial Interest Period therefor and as of the date of the
commencement of each subsequent Interest Period therefor, in each case using the
Exchange Rate for such currency in relation to US Dollars in effect on the date
that is three Business Days prior to the date on which the applicable Interest
Period shall commence, and each such amount shall, except as provided in the
last two sentences of this Section, be the US Dollar Equivalent of such
Borrowing until the next required calculation thereof pursuant to this sentence.
The Administrative Agent shall determine the US Dollar Equivalent of any Letter
of Credit denominated in a currency other than US Dollars as of the date such
Letter of Credit is issued, amended to increase its face amount, extended or
renewed and as of the last Business Day of each subsequent calendar quarter, in
each case using the Exchange Rate for such currency in relation to US Dollars in
effect on the date that is three Business Days prior to the date on which such
Letter of Credit is issued, amended to increase its face amount, extended or
renewed and as of the last Business Day of such subsequent calendar quarter, as
the case may be, and each such amount shall, except as provided in the last two
sentences of this Section, be the US Dollar Equivalent of such Letter of Credit
until the next required calculation thereof pursuant to this sentence. The
Administrative Agent shall determine the US Dollar Equivalent of any Canadian
Prime Rate Borrowing or B/A denominated in a currency other than US Dollars as
of the date on which such Borrowing is made or such B/A is accepted and

 

30



--------------------------------------------------------------------------------

purchased and as of the last Business Day of each subsequent calendar quarter,
in each case using the Exchange Rate for such currency in relation to US Dollars
in effect on the last Business Day of the calendar quarter preceding the date of
such Borrowing or acceptance and purchase (or, if such Borrowing or acceptance
and purchase occurs on the last Business Day of a calendar quarter, on such
Business Day) and as of the last Business Day of such subsequent calendar
quarter, as the case may be, and each such amount shall, except as provided in
the last two sentences of this Section, be the US Dollar Equivalent of such
Borrowing or B/A until the next required calculation thereof pursuant to this
sentence. The Administrative Agent shall notify the Company and the Lenders of
each calculation of the US Dollar Equivalent of each Borrowing, B/A or Letter of
Credit. Notwithstanding the foregoing, for purposes of any determination of the
CAM Percentages, any determination under Article V, Article VI (other than
Sections 6.11 and 6.12) or Article VII or any determination under any other
provision of this Agreement expressly requiring the use of a current exchange
rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than US Dollars shall be translated into US
Dollars at currency exchange rates in effect on the date of such determination.
For purposes of Section 6.11 and 6.12, amounts in currencies other than US
Dollars shall be translated into US Dollars at the currency exchange rates used
in preparing the Company’s annual and quarterly financial statements.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Global Tranche Commitments. Subject to the terms
and conditions set forth herein, each Global Tranche Lender agrees (i) to make
Global Tranche Revolving Loans denominated in US Dollars, Sterling, Euro or
Designated Currencies to the Global Tranche Borrowers, (ii) to make Global
Tranche Revolving Loans denominated in Canadian Dollars to the Global Tranche
Borrowers that are Canadian Subsidiaries and (iii) to accept and purchase drafts
drawn by Global Tranche Borrowers that are Canadian Subsidiaries in Canadian
Dollars as B/As, in each case from time to time during the Availability Period
in an aggregate principal or face amount at any time outstanding that will not
result in (A) the aggregate Global Tranche Revolving Credit Exposures exceeding
the aggregate Global Tranche Commitments or (B) the Global Tranche Revolving
Credit Exposure of any Lender exceeding its Global Tranche Commitment. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Global Tranche Borrowers may borrow, prepay and reborrow Global Tranche
Revolving Loans and sell and pay drafts drawn as B/As.

(b) US/UK Tranche Commitments. Subject to the terms and conditions set forth
herein, each US/UK Tranche Lender agrees to make US/UK Tranche Revolving Loans
denominated in US Dollars, Sterling, Euro or Designated Currencies to the US/UK
Tranche Borrowers from time to time during the Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate US/UK Tranche Revolving Credit Exposures exceeding the
aggregate US/UK Tranche Commitments or (ii) the US/UK Tranche Revolving Credit
Exposure of any Lender exceeding its US/UK Tranche Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
US/UK Tranche Borrowers may borrow, prepay and reborrow US/UK Tranche Revolving
Loans.

(c) US/Canadian Tranche Commitments. Subject to the terms and conditions set
forth herein, each US/Canadian Tranche Lender agrees (i) to make US/Canadian
Tranche Revolving Loans denominated in US Dollars or Designated Currencies to
the US/Canadian Tranche Borrowers, (ii) to make US/Canadian Tranche Revolving
Loans denominated in Canadian Dollars to the US/Canadian Tranche Borrowers that
are Canadian Subsidiaries and (iii) to accept

 

31



--------------------------------------------------------------------------------

and purchase drafts drawn by US/Canadian Tranche Borrowers that are Canadian
Subsidiaries in Canadian Dollars as B/As, in each case from time to time during
the Availability Period in an aggregate principal or face amount at any time
outstanding that will not result in (A) the aggregate US/Canadian Tranche
Revolving Credit Exposures exceeding the aggregate US/Canadian Tranche
Commitments or (B) the US/Canadian Tranche Revolving Credit Exposure of any
Lender exceeding its US/Canadian Tranche Commitment. Within the foregoing limits
and subject to the terms and conditions set forth herein, the US/Canadian
Tranche Borrowers may borrow, prepay and reborrow US/Canadian Tranche Revolving
Loans and sell and pay drafts drawn as B/As.

(d) US Tranche Commitments. Subject to the terms and conditions set forth
herein, each US Tranche Lender agrees to make US Tranche Revolving Loans
denominated in US Dollars to the US Tranche Borrowers from time to time during
the Availability Period in an aggregate principal amount at any time outstanding
that will not result in (A) the aggregate US Tranche Revolving Credit Exposures
exceeding the aggregate US Tranche Commitments or (B) the US Tranche Revolving
Credit Exposure of any Lender exceeding its US Tranche Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
US Tranche Borrowers may borrow, prepay and reborrow US Tranche Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Global Tranche Revolving Loan shall
be made as part of a Global Tranche Revolving Borrowing consisting of Global
Tranche Revolving Loans of the same Type and currency made by the Global Tranche
Lenders ratably in accordance with their respective Global Tranche Commitments.
Each US/UK Tranche Revolving Loan shall be made as part of a US/UK Tranche
Revolving Borrowing consisting of US/UK Tranche Revolving Loans of the same Type
and currency made by the US/UK Tranche Lenders ratably in accordance with their
respective US/UK Tranche Commitments. Each US/Canadian Tranche Revolving Loan
shall be made as part of a US/Canadian Tranche Revolving Borrowing consisting of
US/Canadian Tranche Revolving Loans of the same Type and currency made by the
US/Canadian Tranche Lenders ratably in accordance with their respective
US/Canadian Tranche Commitments. Each US Tranche Revolving Loan shall be made as
part of a US Tranche Revolving Borrowing consisting of US Tranche Revolving
Loans of the same Type made by the US Tranche Lenders ratably in accordance with
their respective US Tranche Commitments. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, (i) each Revolving Borrowing denominated in US
Dollars shall be comprised entirely of (A) LIBOR Loans or (B) solely in the case
of any such Borrowing by the Company, a US Borrowing Subsidiary or a Canadian
Borrowing Subsidiary, ABR Loans, (ii) each Revolving Borrowing denominated in
Sterling or any Alternative Currency shall be comprised entirely of LIBOR Loans,
(iii) each Revolving Borrowing denominated in Euros shall be comprised entirely
of EURIBOR Loans and (iv) each Revolving Borrowing denominated in Canadian
Dollars shall be comprised entirely of Canadian Prime Rate Loans. Each Swingline
Loan denominated in US Dollars shall be an ABR Loan and each Swingline Loan
denominated in Canadian Dollars shall be a Canadian Prime Rate Loan. Each Lender
at its option may make any Loan, accept and purchase any B/A or issue any Letter
of Credit by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan, accept and purchase such B/A or issue such Letter of Credit;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

32



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any LIBOR Revolving
Borrowing or EURIBOR Revolving Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of US$100,000 and not less than US$1,000,000; provided that an ABR
Revolving Borrowing under any Tranche may be in an aggregate amount that is
equal to the entire unused balance of the Commitments under such Tranche or, in
the case of a Global Tranche Borrowing, that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). At the
time that each Canadian Prime Rate Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of Cdn.$100,000 and
not less than Cdn.$1,000,000. Each Swingline Loan denominated in US Dollars
shall be in an amount that is an integral multiple of US$100,000 and not less
than US$500,000. Each Swingline Loan denominated in Canadian Dollars shall be in
an amount that is an integral multiple of Cdn.$100,000 and not less than
Cdn.$500,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 15 LIBOR
Revolving Borrowings and EURIBOR Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower shall notify the Applicable Agent by telephone confirmed promptly by
hand delivery or telecopy to such Applicable Agent (with a copy to the
Administrative Agent if such Applicable Agent shall be the Canadian Agent) of a
written Borrowing Request in the form of Exhibit C or any other form approved by
the Administrative Agent and signed by a Financial Officer of the Company)
(a) in the case of a LIBOR Borrowing denominated in US Dollars, not later than
12:00 noon, Local Time, three Business Days before the date of the proposed
Borrowing, (b) in the case of a LIBOR Borrowing denominated in Sterling or an
Alternative Currency or a EURIBOR Borrowing, not later than 12:00 noon, Local
Time, three Business Days before the date of the proposed Borrowing, (c) in the
case of an ABR Borrowing, not later than 12:00 noon, Local Time, the date of the
proposed Borrowing and (d) in the case of a Canadian Prime Rate Borrowing, not
later than 12:00 noon, Local Time, the date of the proposed Borrowing. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the Borrower requesting such Borrowing;

(ii) the Tranche under which such Borrowing is to be made;

(iii) the currency and the principal amount of such Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) the Type of such Borrowing;

(vi) in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

(vii) the Applicable Funding Account; and

 

33



--------------------------------------------------------------------------------

(viii) in the case of a Borrowing by a Borrowing Subsidiary that is not a US
Borrowing Subsidiary, a UK Borrowing Subsidiary or a Canadian Borrowing
Subsidiary, the jurisdiction from which payments of the principal and interest
on such Borrowing will be made.

Any Borrowing Request that shall fail to specify any of the information required
by the preceding provisions of this paragraph may be rejected by the Applicable
Agent if such failure is not corrected promptly after the Applicable Agent shall
give written or telephonic notice thereof to the applicable Borrower, and, if so
rejected, will be of no force or effect. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Applicable Agent shall
advise each Lender that will make a Loan as part of the requested Borrowing of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Applicable Swingline Lender agrees to make Global Tranche Swingline
Loans and US/Canadian Tranche Swingline Loans to the Company, any US Borrowing
Subsidiary or any Canadian Borrowing Subsidiary denominated in US Dollars or, in
the case of Swingline Loans to Canadian Borrowing Subsidiaries, Canadian Dollars
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the sum of the US
Dollar Equivalents of the principal amounts of the outstanding Swingline Loans
exceeding US$150,000,000, (ii) the aggregate principal amount of the Swingline
Loans denominated in Canadian Dollars exceeding Cdn.$100,000,000, (iii) the
aggregate Global Tranche Revolving Credit Exposures exceeding the aggregate
Global Tranche Commitments, (iv) the Global Tranche Revolving Credit Exposure of
any Lender exceeding its Global Tranche Commitment, (v) the aggregate
US/Canadian Tranche Revolving Credit Exposures exceeding the aggregate
US/Canadian Tranche Commitments or (vi) the US/Canadian Tranche Revolving Credit
Exposure of any Lender exceeding its US/Canadian Tranche Commitment; provided
that no Swingline Lender shall be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Company, the US Borrowing
Subsidiaries and the Canadian Borrowing Subsidiaries may borrow, prepay and
reborrow Swingline Loans.

(b) To request a Swingline Loan, the applicable Borrower shall notify the
Applicable Agent (with a copy to the Administrative Agent if the Applicable
Agent shall be the Canadian Agent) and the Applicable Swingline Lender of such
request by telephone (confirmed by telecopy signed by a Financial Officer on
behalf of the applicable Borrower), not later than 2:00 p.m., Local Time, on the
day of such proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan and whether such Swingline Loan is to be a Global
Tranche Swingline Loan or a US/Canadian Tranche Swingline Loan. The Applicable
Swingline Lender shall make each Swingline Loan available to the applicable
Borrower by means of a credit to the Applicable Funding Account (or, in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m.,
Local Time, on the requested date of such Swingline Loan.

(c) Either Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day
(i) require the Global Tranche Lenders to acquire participations on such
Business Day in all or a portion of the Global Tranche Swingline Loans of such
Swingline Lender outstanding or (ii) require the US/Canadian Tranche Lenders to
acquire participations on such Business Day in all or a portion of the
US/Canadian Tranche Swingline Loans of such Swingline Lender outstanding. Such
notice shall

 

34



--------------------------------------------------------------------------------

specify the aggregate amount of Swingline Loans in which the Global Tranche
Lenders or US/Canadian Tranche Lenders will participate. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each Global
Tranche Lender or US/Canadian Tranche Lender, as the case may be, specifying in
such notice such Lender’s Global Tranche Percentage or US/Canadian Tranche
Percentage, as applicable, of such Swingline Loan or Loans. Each Global Tranche
Lender and US/Canadian Tranche Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of such Applicable Swingline Lender, such Lender’s Global
Tranche Percentage or US/Canadian Tranche Percentage, as applicable, of such
Swingline Loan or Loans. Each Global Tranche Lender and US/Canadian Tranche
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Global Tranche
Commitments or US/Canadian Tranche Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Global Tranche Lender and US/Canadian Tranche Lender shall comply with its
obligations under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.07 with respect to Loans made
by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Global Tranche Lenders and US/Canadian Tranche Lenders), and
the Administrative Agent shall promptly pay to the Applicable Swingline Lender
the amounts so received by it from the Global Tranche Lenders or US/Canadian
Tranche Lenders, as the case may be. The Administrative Agent shall notify the
Company of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Applicable Agent and not to the applicable Swingline Lender. Any
amounts received by either Swingline Lender from or on behalf of the applicable
Borrower in respect of a Swingline Loan after receipt by the such Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Applicable Agent; any such amounts received by the Applicable
Agent shall be promptly remitted by the Applicable Agent to the Global Tranche
Lenders or US/Canadian Tranche Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Applicable Agent, as the case may be, if and to the
extent such payment is required to be refunded to a Loan Party for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve any Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Global Tranche Borrower may request any Issuing
Bank to issue Letters of Credit (or to amend, renew or extend outstanding
Letters of Credit) denominated in US Dollars, Sterling, Euro, any Designated
Currency available under the Global Tranche or, in the case of a Global Tranche
Borrower that is a Canadian Subsidiary, Canadian Dollars, for its own account,
in a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period;
provided that (i) unless JPMorgan Chase Bank, N.A. and the Company shall
otherwise agree, JPMorgan Chase Bank, N.A. will not issue Letters of Credit
denominated in Canadian Dollars, (ii) unless The Bank of Nova Scotia and the
Company shall otherwise agree, The Bank of Nova Scotia will not issue Letters of
Credit denominated in currencies other than Canadian Dollars and (iii) any other
Issuing Bank will not be required to issue Letters of Credit denominated in any
currency not set forth in such Issuing Bank’s Issuing Bank Agreement. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by a Borrower to, or entered into by a Borrower with,
an Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall

 

35



--------------------------------------------------------------------------------

control. From and after the Effective Date, each Existing Letter of Credit shall
be deemed to be a Letter of Credit for all purposes hereof and shall be deemed
to have been issued hereunder on the Effective Date.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall deliver (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent, reasonably in advance of the requested date of issuance,
amendment, renewal or extension, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount and currency
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to enable the applicable Issuing
Bank to prepare, amend, renew or extend such Letter of Credit. If requested by
the applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed US$150,000,000, (ii) the amount of the LC Exposure
attributable to Letters of Credit issued by the applicable Issuing Bank will not
exceed the LC Commitment of such Issuing Bank, (iii) the aggregate Global
Tranche Revolving Credit Exposures shall not exceed the aggregate Global Tranche
Commitments and (iv) the Global Tranche Revolving Credit Exposure of each Lender
will not exceed the Global Tranche Commitment of such Lender. If the Required
Lenders notify the Issuing Banks that a Default exists and instruct the Issuing
Banks to suspend the issuance, amendment, renewal or extension of Letters of
Credit, no Issuing Bank shall issue, amend, renew or extend any Letter of Credit
without the consent of the Required Lenders until such notice is withdrawn by
the Required Lenders (and each Lender that shall have delivered such a notice
agrees promptly to withdraw it at such time as it determines that no Default
exists).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date. A Letter of Credit may provide
for automatic renewals for additional periods of up to one year subject to a
right on the part of the applicable Issuing Bank to prevent any such renewal
from occurring by giving notice to the beneficiary during a specified period in
advance of any such renewal, and the failure of such Issuing Bank to give such
notice by the end of such period shall for all purposes hereof be deemed an
extension of such Letter of Credit; provided that in no event shall any Letter
of Credit, as extended from time to time, expire after the date that is five
Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Global Tranche Lender, and each Global
Tranche Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Global Tranche Percentage from time to
time of the aggregate amount available to be drawn under such Letter of Credit.
In consideration and in furtherance of the foregoing, each Global Tranche Lender
hereby absolutely

 

36



--------------------------------------------------------------------------------

and unconditionally agrees to pay to the Administrative Agent, for the account
of such Issuing Bank, such Lender’s Global Tranche Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason. Each Global Tranche Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Global Tranche Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement, in the currency of such LC Disbursement, not later than 2:00 p.m.,
New York City time, on the Business Day immediately following the day that the
Borrower receives notice of such LC Disbursement; provided that, in the case of
an LC Disbursement in US Dollars or Canadian Dollars the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing or a Canadian
Prime Rate Borrowing, as applicable, in an equivalent amount and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Borrowing or Canadian Prime Rate Borrowing. If
such Borrower fails to make such payment when due, the Administrative Agent
shall notify each Global Tranche Lender of the applicable LC Disbursement, the
amount and currency of the payment then due from such Borrower in respect
thereof and such Lender’s Global Tranche Percentage thereof. Promptly following
receipt of such notice, each Global Tranche Lender shall pay to the
Administrative Agent its Global Tranche Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.07 with respect to
Loans made by such Global Tranche Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Global Tranche Lenders), and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Global Tranche Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Global Tranche Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Global
Tranche Lenders and such Issuing Bank, as their interests may appear. Any
payment made by a Global Tranche Lender pursuant to this paragraph to reimburse
such Issuing Bank for any LC Disbursement (other than the funding of ABR Loans
or Canadian Prime Rate Loans as contemplated above) shall not constitute a Loan
and shall not relieve the applicable Borrower of its obligation to reimburse
such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
strictly comply with the terms of such Letter of Credit or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff

 

37



--------------------------------------------------------------------------------

against, the applicable Borrower’s obligations hereunder. None of the
Administrative Agent, the Lenders, any Issuing Bank or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of such Issuing
Bank; provided that nothing in this Section shall be construed to excuse an
Issuing Bank from liability to the applicable Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of an Issuing Bank (as finally determined by a non-appealable judgment
of a court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable Borrower
of its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement at
(i) in the case of any LC Disbursement denominated in US Dollars, the rate per
annum then applicable to ABR Revolving Loans denominated in US Dollars and made
to the Company, (ii) in the case of any LC Disbursement denominated in Canadian
Dollars, the rate per annum then applicable to Canadian Prime Rate Revolving
Loans and (iii) in the case of an LC Disbursement denominated in any other
currency, a rate per annum determined by the applicable Issuing Bank (which
determination will be conclusive absent manifest error) to represent its cost of
funds plus the Applicable Rate used to determine interest applicable to LIBOR or
EURIBOR Revolving Loans; provided that, if such Borrower fails to reimburse such
LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(e) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Global Tranche Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Global Tranche Lender to the extent of such payment.

 

38



--------------------------------------------------------------------------------

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Global Tranche Lenders with LC Exposures representing more
than 50% of the aggregate amount of LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, each applicable Borrower shall deposit
(“Cash Collateralize”) in respect of each outstanding Letter of Credit issued
for such Borrower’s account, in an account with the Applicable Agent, in the
name of the Applicable Agent and for the benefit of the Global Tranche Lenders
and the applicable Issuing Bank, an amount in cash and in the currency of such
Letter of Credit equal to the portion of the LC Exposure attributable to such
Letter of Credit as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to Cash Collateralize shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company or any Borrower described in clause (h) or (i) of
Article VII. Each such deposit shall be held by the Applicable Agent as
collateral for the payment and performance of the obligations of the Borrowers
under this Agreement. The Applicable Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Applicable Agent (which
will use reasonable efforts to obtain a return at market rates on any such
investments) and at the Borrowers’ risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Monies in such account shall be applied by the Applicable Agent
to reimburse the applicable Issuing Banks for LC Disbursements for which they
have not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Global Tranche Lenders with LC Exposures representing
more than 50% of the aggregate amount of LC Exposure), be applied to satisfy
other obligations of the Borrowers under the Loan Documents. If the Borrowers
are required to provide cash collateral hereunder as a result of the occurrence
of an Event of Default, such cash collateral (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three Business Days after
all Events of Default have been cured or waived.

(j) Designation of Additional Issuing Banks. From time to time, the Company may
by notice to the Administrative Agent and the Global Tranche Lenders designate
as additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below. The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an agreement (an “Issuing Bank
Agreement”), which shall be in a form satisfactory to the Company and the
Administrative Agent, shall set forth the LC Commitment of such Lender and shall
be executed by such Lender, the Company and the Administrative Agent and, from
and after the effective date of such agreement, (i) such Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents and (ii) references herein and in the other Loan Documents to the
term “Issuing Bank” shall be deemed to include such Lender in its capacity as an
Issuing Bank. The Issuing Bank Agreement of any Issuing Bank may limit the
currencies in which and the Borrowers for the accounts of which such Issuing
Bank will issue Letters of Credit, and any such limitations will, as to such
Issuing Bank, be deemed to be incorporated in this Agreement.

(k) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank

 

39



--------------------------------------------------------------------------------

pursuant to Section 2.12(b). From and after the effective date of any such
replacement, the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and references herein to the term “Issuing Bank”
shall be deemed to refer to such successor or to any previous Issuing Bank, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(l) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (which
shall promptly provide notice to the Global Tranche Lenders of the contents
thereof) (i) on or prior to each Business Day on which such Issuing Bank issues,
amends, renews or extends any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the currencies and face amounts of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), it being understood that such
Issuing Bank shall not effect any issuance, renewal, extension or amendment
resulting in an increase in the aggregate amount of the Letters of Credit issued
by it without first obtaining written confirmation from the Administrative Agent
that such increase is then permitted under this Agreement, (ii) on each Business
Day on which such Issuing Bank makes any LC Disbursement, the date, currency and
amount of such LC Disbursement, (iii) on any Business Day on which the
applicable Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
currency and amount of such LC Disbursement and (iv) on any other Business Day,
such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such Issuing Bank.

SECTION 2.06. Canadian Bankers’ Acceptances. (a) Each acceptance and purchase of
Global Tranche B/As or US/Canadian Tranche B/As of a single Contract Period
pursuant to Section 2.01(a) or (c) and this Section shall be made ratably by the
Lenders in accordance with the amounts of their Global Tranche Commitments or
US/Canadian Tranche Commitments, respectively. The failure of any Lender to
accept any B/A required to be accepted by it shall not relieve any other Lender
of its obligations hereunder; provided that the Commitments are several and no
Lender shall be responsible for any other Lender’s failure to accept B/As as
required. Each Lender at its option may accept and purchase any B/A by causing
any Canadian lending office or Affiliate of such Lender to accept and purchase
such B/A.

(b) The Global Tranche B/As or US/Canadian Tranche B/As of a single Contract
Period accepted and purchased on any date shall be in an aggregate amount that
is an integral multiple of Cdn.$1,000,000 and not less than Cdn.$5,000,000. If
any Lender’s ratable share of the Global Tranche B/As or US/Canadian Tranche
B/As of any Contract Period to be accepted on any date would not be an integral
multiple of Cdn.$100,000, the face amount of the B/As accepted by such Lender
may be increased or reduced to the nearest integral multiple of Cdn.$100,000 by
the Canadian Agent in its sole discretion. Global Tranche B/As or US/Canadian
Tranche B/As of more than one Contract Period may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten B/A
Drawings outstanding at any time.

(c) To request an acceptance and purchase of Global Tranche B/As or US/Canadian
Tranche B/As, a Canadian Borrowing Subsidiary shall notify the Canadian Agent of
such request by telephone or by telecopy not later than 12:00 noon., Local Time,
two Business Days before the date of such acceptance and purchase. Each such
request shall be irrevocable and,

 

40



--------------------------------------------------------------------------------

if telephonic, shall be confirmed promptly by hand delivery or telecopy to the
Canadian Agent of a written request in a form approved by the Canadian Agent and
signed by such Canadian Borrowing Subsidiary. Each such telephonic and written
request shall specify the following information:

(i) the aggregate face amount of the B/As to be accepted and purchased;

(ii) whether such B/As are to be Global Tranche B/As or US/Canadian Tranche
B/As;

(iii) the date of such acceptance and purchase, which shall be a Business Day;

(iv) the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Maturity Date); and

(v) the location and number of the Canadian Borrowing Subsidiary’s account to
which the proceeds of such B/As are to be disbursed.

Any request for an acceptance and purchase of B/As that shall fail to specify
any of the information required by the preceding provisions of this paragraph
may be rejected by the Canadian Agent if such failure is not corrected promptly
after the Canadian Agent shall give written or telephonic notice thereof to the
applicable Borrower and, if so rejected, will be of no force or effect. Promptly
following receipt of a request in accordance with this paragraph, the Canadian
Agent shall advise each Global Tranche Lender or US/Canadian Tranche Lender, as
the case may be, of the details thereof and of the amount of B/As to be accepted
and purchased by such Lender.

(d) Each Canadian Borrowing Subsidiary hereby appoints each Global Tranche
Lender and US/Canadian Tranche Lender as its attorney to sign and endorse on its
behalf, manually or by facsimile or mechanical signature, as and when deemed
necessary by such Lender, blank forms of B/As, each Global Tranche Lender and
US/Canadian Tranche Lender hereby agreeing that it will not sign or endorse B/As
in excess of those required in connection with B/A Drawings that have been
requested by the Canadian Borrowing Subsidiaries hereunder. It shall be the
responsibility of each Global Tranche Lender and US/Canadian Tranche Lender to
maintain an adequate supply of blank forms of B/As for acceptance under this
Agreement. Each Canadian Borrowing Subsidiary recognizes and agrees that all
B/As signed and/or endorsed on its behalf by any Global Tranche Lender or
US/Canadian Tranche Lender in accordance with such Canadian Borrowing
Subsidiary’s written request shall bind such Canadian Borrowing Subsidiary as
fully and effectually as if manually signed and duly issued by authorized
officers of such Canadian Borrowing Subsidiary. Each Global Tranche Lender and
US/Canadian Tranche Lender is hereby authorized to issue such B/As endorsed in
blank in such face amounts as may be determined by such Lender; provided that
the aggregate face amount thereof is equal to the aggregate face amount of B/As
required to be accepted by such Lender in accordance with such Canadian
Borrowing Subsidiary’s written request. No Global Tranche Lender or US/Canadian
Tranche Lender shall be liable for any damage, loss or claim arising by reason
of any loss or improper use of any such instrument unless such loss or improper
use results from the bad faith, gross negligence or willful misconduct of such
Lender. Each Global Tranche Lender and

 

41



--------------------------------------------------------------------------------

US/Canadian Tranche Lender shall maintain a record with respect to B/As
(i) received by it from the Canadian Agent in blank hereunder, (ii) voided by it
for any reason, (iii) accepted and purchased by it hereunder and (iv) canceled
at their respective maturities. Each Global Tranche Lender and US/Canadian
Tranche Lender further agrees to retain such records in the manner and for the
periods provided in applicable provincial or federal statutes and regulations of
Canada and to provide such records to each Canadian Borrowing Subsidiary upon
its request and at its expense. Upon request by any Canadian Borrowing
Subsidiary, a Lender shall cancel all forms of B/A that have been pre-signed or
pre-endorsed on behalf of such Canadian Borrowing Subsidiary and that are held
by such Lender and are not required to be issued pursuant to this Agreement.

(e) Drafts of each Canadian Borrowing Subsidiary to be accepted as B/As
hereunder shall be signed as set forth in paragraph (d) above. Notwithstanding
that any Person whose signature appears on any B/A may no longer be an
authorized signatory for any of the Lenders or such Canadian Borrowing
Subsidiary at the date of issuance of such B/A, such signature shall
nevertheless be valid and sufficient for all purposes as if such authority had
remained in force at the time of such issuance and any such B/A so signed and
properly completed shall be binding on such Canadian Borrowing Subsidiary.

(f) Upon acceptance of a B/A by a Global Tranche Lender or US/Canadian Tranche
Lender, such Lender shall purchase such B/A from the applicable Canadian
Borrowing Subsidiary at the Discount Rate for such Lender applicable to such B/A
accepted by it and provide to the Canadian Agent the Discount Proceeds for the
account of such Canadian Borrowing Subsidiary as provided in Section 2.07. The
acceptance fee payable by the applicable Canadian Borrowing Subsidiary to a
Lender under Section 2.12 in respect of each B/A accepted by such Lender shall
be set off against the Discount Proceeds payable by such Lender under this
paragraph. Notwithstanding the foregoing, in the case of any B/A Drawing
resulting from the conversion or continuation of a B/A Drawing or Revolving
Borrowing pursuant to Section 2.08, the net amount that would otherwise be
payable to such Borrower by each Lender pursuant to this paragraph will be
applied as provided in Section 2.08(f).

(g) Each Global Tranche Lender and US/Canadian Tranche Lender may at any time
and from time to time hold, sell, rediscount or otherwise dispose of any or all
B/A’s accepted and purchased by it (it being understood that no such sale,
rediscount or disposition shall constitute an assignment or participation of any
Commitment hereunder).

(h) Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto.

(i) Subject to applicable law, each Canadian Borrowing Subsidiary waives
presentment for payment and any other defense to payment of any amounts due to a
Global Tranche Lender or US/Canadian Tranche Lender in respect of a B/A accepted
and purchased by it pursuant to this Agreement that might exist solely by reason
of such B/A being held, at the maturity thereof, by such Lender in its own
right, and each Canadian Borrowing Subsidiary agrees not to claim any days of
grace if such Lender as holder sues such Canadian Borrowing Subsidiary on the
B/A for payment of the amounts payable by such Canadian Borrowing Subsidiary
thereunder. On the last day of the Contract Period of a B/A, or such earlier
date as may be required pursuant to the provisions of this Agreement, the
applicable Canadian Borrowing Subsidiary shall pay the Lender that has accepted
and purchased such B/A the full face amount of such B/A, and after such payment
such Canadian Borrowing Subsidiary shall have no further liability in respect of
such B/A and such Lender shall be entitled to all benefits of, and be
responsible for all payments due to third parties under, such B/A.

(j) At the option of each Canadian Borrowing Subsidiary and any Lender, B/As
under this Agreement to be accepted by that Lender may be issued in the form of
depository bills for deposit with The Canadian Depository for Securities Limited
pursuant to the Depository Bills

 

42



--------------------------------------------------------------------------------

and Notes Act (Canada). All depository bills so issued shall be governed by the
provisions of this Section.

(k) If a Global Tranche Lender or US/Canadian Tranche Lender is not a chartered
bank under the Bank Act (Canada) or if a Global Tranche Lender or US/Canadian
Tranche Lender notifies the Canadian Agent in writing that it is otherwise
unable to accept B/As, such Lender will, instead of accepting and purchasing any
B/As, make a Loan (a “B/A Equivalent Loan”) to the applicable Canadian Borrowing
Subsidiary in the amount and for the same term as each draft which such Lender
would otherwise have been required to accept and purchase hereunder. Each such
Lender will provide to the Canadian Agent the Discount Proceeds of such B/A
Equivalent Loan for the account of the applicable Canadian Borrowing Subsidiary
in the same manner as such Lender would have provided the Discount Proceeds in
respect of the draft which such Lender would otherwise have been required to
accept and purchase hereunder. Each such B/A Equivalent Loan will bear interest
at the same rate that would result if such Lender had accepted (and been paid an
acceptance fee) and purchased (on a discounted basis) a B/A for the relevant
Contract Period (it being the intention of the parties that each such B/A
Equivalent Loan shall have the same economic consequences for the Lenders and
the applicable Canadian Borrowing Subsidiary as the B/A that such B/A Equivalent
Loan replaces). All such interest shall be paid in advance on the date such B/A
Equivalent Loan is made, and will be deducted from the principal amount of such
B/A Equivalent Loan in the same manner in which the Discount Proceeds of a B/A
would be deducted from the face amount of the B/A. Subject to the repayment
requirements of this Agreement, on the last day of the relevant Contract Period
for such B/A Equivalent Loan, the applicable Canadian Borrowing Subsidiary shall
be entitled to convert each such B/A Equivalent Loan into another type of Loan,
or to roll over each such B/A Equivalent Loan into another B/A Equivalent Loan,
all in accordance with the applicable provisions of this Agreement.

(l) Notwithstanding any provision hereof but subject to Section 2.11(b), the
Borrowers may not prepay any B/A Drawing other than on the last day of its
Contract Period.

(m) For greater certainty, all provisions of this Agreement that are applicable
to B/As shall also be applicable, mutatis mutandis, to B/A Equivalent Loans.

SECTION 2.07. Funding of Borrowings and B/A Drawings. (a) Each Lender shall make
each Loan to be made by it hereunder and disburse the Discount Proceeds (net of
applicable acceptance fees) of each B/A to be accepted and purchased by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds in the applicable currency by 2:00 p.m., Local Time, to the account of the
Applicable Agent most recently designated by such Applicable Agent for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Applicable Agent will make such Loan proceeds or
Discount Proceeds available to the applicable Borrower by promptly crediting the
amounts so received, in like funds, to the Applicable Funding Account of such
Borrower; provided that ABR Revolving Loans or Swingline Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing or acceptance and purchase of B/As that
such Lender will not make available to the Applicable Agent such Lender’s share
of such Borrowing or the applicable Discount Proceeds (net of applicable
acceptance fees), the Applicable Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a

 

43



--------------------------------------------------------------------------------

corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing or the applicable Discount Proceeds (net of
applicable acceptance fees) available to the Applicable Agent, then the
applicable Lender and such Borrower severally agree to pay to the Applicable
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Applicable Agent, at (i) in
the case of such Lender, the rate reasonably determined by the Applicable Agent
to be the cost to it of funding such amount or (ii) in the case of such
Borrower, the interest rate applicable to the subject Loan or the applicable
Discount Rate and pro-rated acceptance fee, as the case may be.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a LIBOR Borrowing or a EURIBOR Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Each B/A Drawing shall have a Contract
Period as specified in the applicable request therefor. Thereafter, the
applicable Borrower may elect to convert such Borrowing or B/A Drawing to a
Borrowing of a different Type or, in the case of a Borrowing in Canadian
Dollars, a B/A Drawing, or to continue such Borrowing or B/A Drawing and, in the
case of a LIBOR Borrowing or a EURIBOR Borrowing, may elect Interest Periods
therefor, all as provided in this Section and on terms consistent with the other
provisions of this Agreement, it being understood that no B/A Drawing may be
converted or continued other than at the end of the Contract Period applicable
thereto. A Borrower may elect different options with respect to different
portions of an affected Borrowing or B/A Drawing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing or accepting the B/As comprising such B/A Drawing, as
the case may be, and the Loans or B/As resulting from an election made with
respect to any such portion shall be considered a separate Borrowing or B/A
Drawing. This Section shall not apply to Swingline Borrowings, which may not be
converted or continued.

(b) To make an election pursuant to this Section, a Borrower shall notify the
Applicable Agent of such election by telephone (i) in the case of an election
that would result in a Borrowing, by the time and date that a Borrowing Request
would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election, and (ii) in the case of an election that would
result in a B/A Drawing or the continuation of a B/A Drawing, by the time and
date that a request would be required under Section 2.06 if such Borrower were
requesting an acceptance and purchase of B/As to be made on the effective date
of such election. Each such Interest Election Request shall be irrevocable and
shall be confirmed promptly by delivery to the Applicable Agent (with a copy to
the Administrative Agent if such Applicable Agent shall be the Canadian Agent)
of a written Interest Election Request in a form approved by the Administrative
Agent and signed by a Financial Officer on behalf of the applicable Borrower.
Notwithstanding any other provision of this Section, a Borrower shall not be
permitted to (i) change the currency of any Borrowing or B/A Drawing, (ii) elect
an Interest Period for LIBOR Loans or EURIBOR Loans that does not comply with
Section 2.02(d) or any Contract Period for a B/A Drawing that does not comply
with Section 2.06 or (iii) convert any Borrowing or B/A Drawing to a Borrowing
or B/A Drawing not available to such Borrower under the Class of Commitments
pursuant to which such Borrowing or B/A Drawing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

44



--------------------------------------------------------------------------------

(i) the Borrowing or B/A Drawing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing or B/A
Drawing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing or B/A
Drawing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) in the case of an election resulting in a Borrowing, the Type of the
resulting Borrowing; and

(iv) in the case of an election resulting in a Borrowing, if the resulting
Borrowing is to be a LIBOR Borrowing or a EURIBOR Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”, and in the
case of an election resulting in a B/A Drawing, the Contract Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Contract Period”.

If any such Interest Election Request requests a LIBOR or EURIBOR Borrowing or a
B/A Drawing but does not specify an Interest Period or Contract Period, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration or a Contract Period of 30 days’ duration.

(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each affected Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing or B/A Drawing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing, EURIBOR Borrowing or B/A Drawing
prior to the end of the Interest Period or Contract Period applicable thereto,
then, unless such Borrowing or B/A Drawing is repaid as provided herein, at the
end of such Interest Period or Contract Period, (i) in the case of a LIBOR
Borrowing made to the Company, a US Borrowing Subsidiary or a Canadian Borrowing
Subsidiary and denominated in US Dollars, such Borrowing shall be converted to
an ABR Borrowing, (ii) in the case of a Borrowing or B/A Drawing denominated in
Canadian Dollars, such Borrowing or B/A Drawing shall be converted to a Canadian
Prime Rate Borrowing, and (iii) in the case of any other LIBOR Borrowing or a
EURIBOR Borrowing such Borrowing shall become due and payable on the last day of
such Interest Period.

(f) Upon the conversion of any Borrowing (or portion thereof), or the
continuation of any B/A Drawing (or portion thereof), to or as a B/A Drawing,
the net amount that would otherwise be payable to a Borrower by each Lender
pursuant to Section 2.06(f) in respect of such new B/A Drawing shall be applied
against the principal of such Borrowing (in the case of a conversion) or the
reimbursement obligation owed to such Lender under Section 2.06(i) in respect of
the B/As accepted by such Lender as part of such maturing B/A Drawing (in the
case of a continuation), and such Borrower shall pay to such Lender an amount
equal to the difference between the principal amount of such Loan or the
aggregate face amount of such maturing B/As, as the case may be, and such net
amount.

(g) Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding

 

45



--------------------------------------------------------------------------------

Borrowing denominated in US Dollars to the Company, a US Subsidiary or a
Canadian Subsidiary may be converted to or continued as a LIBOR Borrowing and
(ii) unless repaid, each LIBOR Borrowing denominated in US Dollars to the
Company, a US Subsidiary or a Canadian Subsidiary shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.09. Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments of any Tranche; provided that (i) each reduction of the Commitments
of any Tranche shall be in an amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum, in each case for
Borrowings denominated in US Dollars and (ii) the Company shall not terminate or
reduce the Commitments of any Tranche if, after giving effect to such
termination or reduction and to any concurrent payment or prepayment of Loans,
B/As or LC Disbursements, the aggregate amount of Revolving Credit Exposures
under such Tranche would exceed the aggregate amount of Commitments of such
Tranche.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under any Tranche under paragraph (b) of
this Section at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the other Agents and the applicable Lenders of the contents
thereof. Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments under any
Tranche may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked or extended by
the Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied or the effectiveness of such
other credit facilities is delayed. Any termination or reduction of the
Commitments under any Tranche shall be permanent. Each reduction of the
Commitments under any Tranche shall be made ratably among the applicable Lenders
in accordance with their Commitments under such Tranche.

(d) The Company may at any time and from time to time, by written notice to the
Administrative Agent (which shall promptly deliver a copy to each of the other
Agents and the applicable Lenders) executed by the Company and one or more
financial institutions (any such financial institution referred to in this
Section being called an “Increasing Lender”), which may include any Lender,
cause Global Tranche Commitments, US/UK Tranche Commitments, US/Canadian Tranche
Commitments or US Tranche Commitments to be increased or extended by the
Increasing Lenders (or cause the Commitments of the Increasing Lenders to be
increased, as the case may be) in an amount for each Increasing Lender (which
shall not be less than $5,000,000) set forth in such notice; provided, that
(i) the new Commitments and increases in existing Commitments pursuant to this
paragraph shall not be greater than US$250,000,000 in the aggregate during the
term of this Agreement and shall not be less than US$25,000,000 (or any portion
of such US$250,000,000 aggregate amount remaining unused) for any such increase,
(ii) each Increasing Lender, if not already a Lender hereunder, shall be subject
to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and (iii) each Increasing Lender, if not already a Lender
hereunder, shall become a party to this Agreement by completing and delivering
to the Administrative Agent a duly executed accession agreement in a form
satisfactory to the Administrative Agent and the Borrower (an “Accession
Agreement”). New Commitments and increases in Commitments shall become effective
on the date specified in the applicable notices delivered pursuant to this
paragraph. Upon the effectiveness of any Accession

 

46



--------------------------------------------------------------------------------

Agreement to which any Increasing Lender is a party, (i) such Increasing Lender
shall thereafter be deemed to be a party to this Agreement and shall be entitled
to all rights, benefits and privileges accorded a Lender hereunder and subject
to all obligations of a Lender hereunder and (ii) Schedule 2.01 shall be deemed
to have been amended to reflect the Commitment or Commitments of such Increasing
Lender as provided in such Accession Agreement. Notwithstanding the foregoing,
no increase in the Commitments (or in the Commitment of any Lender) pursuant to
this paragraph shall become effective unless (i) the Administrative Agent shall
have received documents consistent with those delivered under Section 4.01(b)
and (c), giving effect to such increase and (ii) on the effective date of such
increase, the conditions set forth in Section 4.02(a) and (b) shall be satisfied
(with all references in such paragraphs to a Borrowing being deemed to be
references to such increase) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company.

(e) On the effective date (the “Increase Effective Date”) of any increase in the
Commitments of any Tranche pursuant to paragraph (d) above (a “Commitment
Increase”), (i) the aggregate principal amount of the Revolving Borrowings of
such Tranche outstanding (the “Initial Borrowings”) immediately prior to the
Commitment Increase on the Increase Effective Date shall be deemed to be paid,
(ii) each Increasing Lender that shall have had a Commitment under such Tranche
prior to the Commitment Increase shall pay to the Administrative Agent in same
day funds (in the applicable currencies), an amount equal to the difference
between (A) the product of (1) such Lender’s applicable Tranche Percentage
(calculated after giving effect to the Commitment Increase) multiplied by
(2) the amount of each Subsequent Borrowing (as hereinafter defined) and (B) the
product of (1) such Lender’s applicable Tranche Percentage (calculated without
giving effect to the Commitment Increase) multiplied by (2) the amount of each
Initial Borrowing, (iii) each Increasing Lender that shall not have had a
Commitment under such Tranche prior to the Commitment Increase shall pay to
Administrative Agent in same day funds (in the applicable currencies) an amount
equal to the product of (1) such Increasing Lender’s applicable Tranche
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (2) the amount of each Subsequent Borrowing, (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and
(iii) above, the Administrative Agent shall pay to each Lender (in the
applicable currencies) the portion of such funds that is equal to the difference
between (A) the product of (1) such Lender’s applicable Tranche Percentage
(calculated without giving effect to the Commitment Increase) multiplied by
(2) the amount of each Initial Borrowing, and (B) the product of (1) such
Lender’s applicable Tranche Percentage (calculated after giving effect to the
Commitment Increase) multiplied by (2) the amount of each Subsequent Borrowing,
(v) after the effectiveness of the Commitment Increase, the applicable Borrower
shall be deemed to have made new Borrowings (the “Subsequent Borrowings”) in
amounts (in the currencies of the Initial Borrowings) equal to the amounts of
the Initial Borrowings and of the Types and for the Interest Periods specified
in a Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (vi) each Lender shall be deemed to hold its applicable Tranche
Percentage of each Subsequent Borrowing (calculated after giving effect to the
Commitment Increase) and (vii) the Borrower shall pay each Lender any and all
accrued but unpaid interest on its Loans comprising the Initial Borrowings. The
deemed payments made pursuant to clause (i) above shall be subject to
compensation by the applicable Borrower pursuant to the provisions of
Section 2.16 if the Increase Effective Date occurs other than on the last day of
the Interest Period relating thereto. On the Increase Effective Date of any
increase in the Global Tranche Commitments or the US/Canadian Tranche
Commitments pursuant to paragraph (d) above, the applicable Borrowers and
Lenders shall take such actions (including making and receiving payments), if
any, as the Administrative Agent shall specify in order that the extensions of
credit represented by any outstanding Global Tranche B/As or US/Canadian Tranche
B/As may be held by the Global Tranche Lenders or the US/Canadian Tranche
Lenders ratably in proportion to their Global

 

47



--------------------------------------------------------------------------------

Tranche Commitments or US/Canadian Tranche Commitments; provided, that if the
Administrative Agent does not specify any such actions, such outstanding B/As
will continue outstanding for the duration of the applicable Contract Periods
and the applicable Borrowers’ reimbursement obligations under Section 2.06(i)
will continue to be owed to the Lenders that accepted and purchased such B/As.

SECTION 2.10. Repayment of Loans and B/As; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay (i) to the Applicable Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
of such Borrower on the Maturity Date and the face amount of each B/A, if any,
accepted by such Lender as provided in Section 2.06 and (ii) to the Applicable
Swingline Lender the then unpaid principal amount of each Swingline Loan (A) if
denominated in US Dollars on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least three Business Days after such Swingline Loan is made and
(B) if denominated in Cdn$ on the Maturity Date; provided that on each date that
a Revolving Borrowing denominated in US Dollars or Canadian Dollars (including
any ABR Borrowing) is made to a Borrower that shall have borrowed Swingline
Loans, such Borrower shall repay all its outstanding Swingline Loans denominated
in such currency. Each Borrower will pay the principal amount of each Loan or
B/A made to or drawn by such Borrower and the accrued interest on such Loan in
the currency of such Loan or B/A.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made or B/A accepted and purchased by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made and B/A accepted and purchased hereunder, the
Class and Type of each such Loan and, in the case of any LIBOR or EURIBOR Loan,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by any Agent hereunder
for the account of the Lenders or any of them and each Lender’s share thereof.
The London Agent and the Canadian Agent shall furnish to the Administrative
Agent, promptly after the making of any Loan or Borrowing or the acceptance and
purchase of any B/As with respect to which it is the Applicable Agent or the
receipt of any payment of principal or interest with respect to any such Loan or
Borrowing or any such B/As, information with respect thereto that will enable
the Administrative Agent to maintain the accounts referred to in the preceding
sentence.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it to any Borrower be
evidenced by a promissory note. In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form reasonably acceptable to the Administrative Agent.
Thereafter, the Revolving Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 11.04) be

 

48



--------------------------------------------------------------------------------

represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing of such Borrower in whole or
in part, subject to prior notice in accordance with paragraph (d) of this
Section.

(b) If the aggregate Revolving Credit Exposures under any Tranche shall exceed
the aggregate Commitments under such Tranche, then (i) on the last day of any
Interest Period for any LIBOR Borrowing or EURIBOR Borrowing, and the last day
of any Contract Period for any B/A Drawing, under such Tranche and (ii) on each
other date on which any ABR Revolving Borrowing, Canadian Prime Rate Borrowing
or Swingline Loan shall be outstanding under such Tranche, the applicable
Borrowers shall prepay Loans under such Tranche in an aggregate amount equal to
the lesser of (A) the amount necessary to eliminate such excess (after giving
effect to any other prepayment of Loans or payment of B/As on such day) and
(B) the amount of the applicable Revolving Borrowings, B/A Drawings or Swingline
Loans referred to in clause (i) or (ii), as applicable. If the aggregate amount
of the Revolving Credit Exposures under any Tranche on the last day of any month
(or on any other date specified by Lenders representing more than 50% of the
Commitments under such Tranche) shall exceed 105% of the aggregate Commitments
under such Tranche, then the applicable Borrowers shall, not later than the next
Business Day, prepay one or more Borrowings under such Tranche in an aggregate
principal amount sufficient to eliminate such excess.

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

(d) The applicable Borrower shall notify the Applicable Agent (and, in the case
of prepayment of a Swingline Loan, the Applicable Swingline Lender) by a
telecopy notice signed by a Financial Officer on behalf of the applicable
Borrower of any prepayment of a Borrowing hereunder (i) in the case of a LIBOR
Borrowing denominated in US Dollars, not later than 12:00 noon, Local Time,
three Business Days before the date of such prepayment (or, in the case of a
prepayment under paragraph (b) above, as soon thereafter as practicable),
(ii) in the case of a LIBOR Borrowing denominated in Sterling or an Alternative
Currency or a EURIBOR Borrowing, not later than 12:00 noon, Local Time, three
Business days before the date of such prepayment (or, in the case of a
prepayment under paragraph (b) above, as soon thereafter as practicable),
(iii) in the case of an ABR Borrowing, not later than 12:00 noon, Local Time,
the date of such prepayment and (d) in the case of a Canadian Prime Rate
Borrowing, not later than 12:00 noon, Local Time, the date of such prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09(c), then such notice of prepayment may be revoked or extended if
such notice of termination is revoked or extended in accordance with
Section 2.09(c). Promptly following receipt of any such notice, the Applicable
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent,
in US Dollars, for the account of each Lender, a facility fee, which shall
accrue at the

 

49



--------------------------------------------------------------------------------

Applicable Rate on the daily amount of each Commitment of such Lender, whether
used or unused, during the period from and including the Closing Date to but
excluding the date on which such Commitment terminates; provided, that if any
Lender continues to have any Revolving Credit Exposure under any Tranche after
its Commitment of such Tranche terminates, then such facility fee shall continue
to accrue on the daily amount of such Lender’s Revolving Credit Exposure under
such Tranche from and including the date on which such Commitment terminates to
but excluding the date on which such Lender ceases to have any Revolving Credit
Exposure under such Tranche. Accrued facility fees shall be payable in arrears
on the first day of January, April, July and October of each year, commencing on
the first such date to occur after the date hereof, and, with respect to the
Commitments of any Tranche, on the date on which the Commitments of such Tranche
shall terminate; provided that any facility fees accruing on the Revolving
Credit Exposure under any Tranche after the date on which the Commitments of
such Tranche terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Global Tranche Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Global Tranche LIBOR Revolving
Loans, on the daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Global Tranche Commitment terminates and the date on which such
Lender ceases to have any LC Exposure and (ii) to each Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the portion of the
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Global Tranche Commitments
and the date on which there ceases to be any LC Exposure, as well as each
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued or becoming payable in respect of
Letters of Credit issued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Global Tranche Commitments terminate and any such fees accruing after
the date on which the Global Tranche Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Banks pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) Each Canadian Borrowing Subsidiary agrees to pay to the Canadian Agent, for
the account of each Global Tranche Lender and US/Canadian Tranche Lender, on
each date on which Global Tranche B/As or US/Canadian Tranche B/As,
respectively, drawn by such Canadian Borrowing Subsidiary are accepted and
purchased hereunder, in Canadian Dollars, an acceptance fee computed by
multiplying the aggregate face amount of the B/As accepted by such Lender on
such date by the product of (i) the Applicable Rate (being the applicable “B/A
Stamping Fee” set forth in the definition of such term) on such date and (ii) a
fraction, the numerator of which is the number of days in the Contract Period
applicable to such B/As and the denominator of which is 365.

 

50



--------------------------------------------------------------------------------

(d) The Company agrees to pay to the Agents, for their own account, fees payable
in the amounts and at the times separately agreed upon between the Company and
the Agents.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent, to the Issuing Banks (in the case
of fees payable to them) or to the Canadian Agent (in the case of fees referred
to in paragraph (c) of this Section) for distribution (i) in the case of
facility fees, to the Lenders, (ii) in the case of the participation fees, to
the Global Tranche Lenders and (iii) in the case of acceptance fees, to the
Global Tranche Lenders or the US/Canadian Tranche Lenders, as the case may be.
Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan denominated in US Dollars) shall bear interest at the
Alternate Base Rate.

(b) The Revolving Loans comprising each LIBOR Revolving Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c) The Revolving Loans comprising each EURIBOR Revolving Borrowing shall bear
interest at the Adjusted EURIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(d) The Loans comprising each Canadian Prime Rate Borrowing (including each
Swingline Loan denominated in Canadian Dollars) shall bear interest at the
Canadian Prime Rate.

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan,
B/A or LC Disbursement, any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, B/A or LC Disbursement, 2% plus the interest rate or discount rate
otherwise applicable to such Loan, B/A or LC Disbursement as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans made to the Company as provided in
paragraph (a) of this Section.

(f) Accrued interest on each Loan under any Tranche shall be payable in arrears
on each Interest Payment Date for such Loan and upon the termination of the
Commitments of such Tranche; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or a Canadian Prime Rate Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any LIBOR Revolving Loan or EURIBOR Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion. All
interest shall be payable in the currency in which the applicable Loan is
denominated.

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling, (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate and (iii) interest on Canadian Prime Rate
Borrowings and acceptance fees shall each be computed on the basis of a year of
365 days (or, in the case of ABR Borrowings, 366 days in a leap year), and in

 

51



--------------------------------------------------------------------------------

each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Adjusted LIBO Rate,
Adjusted EURIBO Rate, Alternate Base Rate or Canadian Prime Rate shall be
determined by the Applicable Agent, and such determination shall be conclusive
absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Borrowing or a EURIBOR Borrowing:

(a) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as the case may
be, for such Interest Period; or

(b) the Applicable Agent is advised by a majority in interest of the Lenders
that would make Loans as part of such Borrowing that the Adjusted LIBO Rate or
Adjusted EURIBO Rate, as the case may be, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
the Loans included in such Borrowing for such Interest Period;

then the Applicable Agent shall give notice thereof to the applicable Borrower
and the applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Applicable Agent notifies the applicable Borrower and
the applicable Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Revolving Borrowing to, or continuation of any Revolving Borrowing as, an
affected LIBOR Borrowing or a EURIBOR Borrowing, as the case may be, shall be
ineffective, (ii) any affected LIBOR Borrowing or EURIBOR Borrowing that is
requested to be continued shall (A) if denominated in US Dollars, be continued
as an ABR Borrowing, or (B) otherwise, be repaid on the last day of the then
current Interest Period applicable thereto and (iii) any Borrowing Request for
an affected LIBOR Borrowing or a EURIBOR Borrowing shall (A) if denominated in
US Dollars, be deemed a request for an ABR Borrowing, or (B) otherwise, be
ineffective.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or the Adjusted EURIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender, any Issuing Bank or the London, European or Canadian
interbank market any other condition affecting this Agreement or LIBOR Loans or
EURIBOR Loans made by or any acceptance and purchase of B/As by such Lender or
any Letter of Credit or participations therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan or EURIBOR Loan or accepting and
purchasing any B/As (or of maintaining its obligation to make any such Loan or
to accept and purchase any such B/As) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the
applicable Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

52



--------------------------------------------------------------------------------

(b) If any Lender or Issuing Bank determines in good faith that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or B/As accepted and purchased by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time the
applicable Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or Issuing Bank
or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, and the manner in which such amount or amounts have
been calculated, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay or cause the applicable Borrower to pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
applicable Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) The foregoing provisions of this Section shall not apply to Taxes, which
shall be governed solely by Section 2.17.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan or any EURIBOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Loan or any EURIBOR Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any LIBOR Loan or any EURIBOR Loan or to
make any B/A Drawing on the date specified in any notice delivered pursuant
hereto (regardless of whether any such notice may be revoked or extended under
Section 2.11(d) and is revoked or extended in accordance therewith) or (d) the
assignment of any LIBOR Loan or any EURIBOR Loan or the right to receive payment
in respect of a B/A other than on the last day of the Interest Period or
Contract Period applicable thereto as a result of a request by the applicable
Borrower pursuant to Section 2.19 or the CAM Exchange, then, in any such event,
the applicable Borrower shall compensate each Lender for the loss, cost and
expense (but not for any lost profit) attributable to such event. Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) (A) with respect to a LIBOR Loan or
EURIBOR Loan, the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate or
the Adjusted

 

53



--------------------------------------------------------------------------------

EURIBO Rate, as the case may be, that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such Loan)
or (B) with respect to a B/A, (x) in the case of an event described in clause
(c) above, the face amount of such B/A minus the Discount Proceeds of such B/A
and (y) in the case of an event described in clause (d) above, the face amount
of such B/A minus amounts received as a result of such assignment over (ii) the
amount of interest that would accrue on such principal amount or the Discount
Proceeds applicable to such B/A for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the London, European or Canadian interbank market. A certificate of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof. Any payments by the applicable Borrowers in
respect of B/As under this section shall be made without duplication of any
payment made by any Canadian Borrowing Subsidiary under Section 2.06(i).

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of a Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Loan Party shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) each Agent,
Lender and Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) such Loan Party
shall make such deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify each Agent, Lender and Issuing Bank, within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by such Agent, Lender or Issuing Bank, as the case may
be, on or with respect to any payment by or on account of any obligation of such
Loan Party hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth the amount of such payment
or liability delivered to the Company by an Agent, Lender or Issuing Bank, or by
the Administrative Agent on behalf of a Lender or Issuing Bank, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

54



--------------------------------------------------------------------------------

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which a Borrower to which such Lender
may be required to make Loans hereunder is resident or located, or any treaty to
which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Company as will permit such payments to be made without
withholding or at a reduced rate; provided that such Lender has received written
notice from the Company advising it of the availability of such exemption or
reduction and containing all applicable documentation. Each Lender shall
promptly notify the Company at any time it determines that it is no longer in a
position to provide any such previously delivered documentation to the Company.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid additional amounts pursuant to this Section, it shall pay over such
refund to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or other Person.

(g) With respect to amounts advanced to, or otherwise made available to, a
Canadian Subsidiary by a Global Tranche Lender or a US/Canadian Tranche Lender,
any Non-Canadian Lender or Non-Canadian Issuing Bank: (i) either (I)(A) shall
designate, for the purpose and throughout the term of such Loan, an office of
such Person in Canada as its applicable lending office; (B) severally represent
and warrant that, as of the date such Person becomes a party to this Agreement,
it is an Authorized Non-Canadian Bank; (C) covenant and agree that all material
times other than by reason of a change in treaty, law, rule or regulation
occurring after the date of this Agreement (1) such Person will continue to be
an Authorized Non-Canadian Bank, (2) such Loan will be a Canadian Banking
Business Asset and (3) such Person will record such Canadian Banking Business
Asset and any income thereon in all financing statements for its Canadian
Banking Business that are filed (or are required to be filed) with the
Superintendent of Financial Institutions, and will include in its income for a
taxation year from the Canadian Banking Business any income in respect of that
Canadian Banking Business Asset or (II) if such Person becomes a Non-Canadian
Lender or Non-Canadian Issuing Bank pursuant to an assignment under
Section 11.04, shall represent to the Borrower, at any time prior to the
occurrence and continuation of an Event of Default under clause (a), (b), (h),
(i) or (j) of Article VII, that it is entitled to receive payments of interest
hereunder without imposition of Canadian withholding tax or subject to Canadian
withholding tax at no greater rate than applied to the transferor; and
(ii) shall, upon request, provide the Borrower and the Administrative Agent with
such documentation as may be reasonably necessary to establish the Lender’s
entitlement to an exemption from Canadian withholding tax on payments hereunder
(but only so long as such Person is or remains lawfully entitled to do so). Each
affected Non-Canadian Lender or Non-Canadian Issuing Bank shall

 

55



--------------------------------------------------------------------------------

promptly notify the Borrower in writing upon becoming aware at any time that it
is not in compliance with the provisions of this paragraph (g).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements or otherwise) prior to the time expressly
required hereunder or under such other Loan Document for such payment or, if no
such time is expressly required, prior to 1:00 p.m., Local Time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Applicable Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Agent for the account of the applicable Lenders
to such account as the Applicable Agent shall from time to time specify in one
or more notices delivered to the Company, except that payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein
shall be made directly to such parties and payments pursuant to Sections 2.15,
2.16, 2.17, 2.20 and 11.03 shall be made directly to the Persons entitled
thereto. The Applicable Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder of principal or interest in respect of any Loan, B/A or
LC Disbursement shall, except as otherwise expressly provided herein, be made in
the currency of such Loan, B/A or LC Disbursement; all other payments hereunder
and under each other Loan Document shall be made in US Dollars. Any payment
required to be made by any Agent hereunder shall be deemed to have been made by
the time required if such Agent shall, at or before such time, have taken the
necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by such Agent to
make such payment.

(b) If at any time insufficient funds are received by the Agents from any
Borrower (or from the Company as guarantor of the Obligations of such Borrower
pursuant to Article X) and available to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal of the Loans and
B/As and unreimbursed LC Disbursements then due from such Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
such principal then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of its Loans, B/As, participations in LC
Disbursements or Swingline Loans or accrued interest on any of the foregoing
(collectively “Claims”) under any Tranche resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Claims under such
Tranche than the proportion received by any other Lender with Claims under such
Tranche, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Claims of the other Lenders under such
Tranche to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders with Claims under such Tranche ratably in accordance
with the aggregate amounts of their respective Claims under such Tranche;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the

 

56



--------------------------------------------------------------------------------

provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Claims to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Company and each Borrower rights
of set-off and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of the Company or such Borrower in the amount
of such participation.

(d) Unless an Agent shall have received notice from a Borrower prior to the date
on which any payment is due to such Agent for the account of any Lenders or
Issuing Bank hereunder that the such Borrower will not make such payment, such
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
applicable Lenders or Issuing Bank, as the case may be, the amount due. In such
event, if such Borrower has not in fact made such payment, then each applicable
Lender or Issuing Bank, as the case may be, severally agrees to repay to such
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to such Agent, at a
rate determined by such Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.07(b), 2.18(d) or 11.03(c) then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), and each other Agent, at the direction of the Administrative
Agent, shall, apply any amounts thereafter received by it for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15 or 2.20, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its affected Loans or other extensions of credit hereunder or to assign
its affected rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15, 2.17 or 2.20, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15 or 2.20, (ii) any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender defaults in its obligation to fund Revolving Loans or to accept
and purchase B/As hereunder, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 11.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such Borrower shall have received the prior
written

 

57



--------------------------------------------------------------------------------

consent of the Administrative Agent (and, if a Global Tranche Commitment is
being assigned, the Issuing Bank), which consent, in each case, shall not
unreasonably be withheld, (y) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and B/As and funded
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal, funded participations and
accrued interest and fees) or such Borrower (in the case of all other amounts)
and (z) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or 2.20 or payments required to be made pursuant
to Section 2.17, such assignment will result in a material reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

SECTION 2.20. Foreign Subsidiary Costs. (a) If the cost to any Lender of making
or maintaining any Loan to, or accepting and purchasing any B/A of, or
participating in any Letter of Credit or Swingline Loan issued for the account
of or made to, any Borrower is increased (or the amount of any sum received or
receivable by any Lender (or its applicable lending office) is reduced) by an
amount deemed in good faith by such Lender to be material, by reason of the fact
that such Borrower is incorporated in, or conducts business in, a jurisdiction
outside the United States of America, the United Kingdom or Canada, such
Borrower shall indemnify such Lender for such increased cost or reduction within
15 days after demand by such Lender (with a copy to the Administrative Agent). A
certificate of such Lender claiming compensation under this paragraph and
setting forth the additional amount or amounts to be paid to it hereunder (and
the basis for the calculation of such amount or amounts) shall be conclusive in
the absence of manifest error.

(b) Each Lender will promptly notify the Company and the Administrative Agent of
any event of which it has knowledge that will entitle such Lender to additional
interest or payments pursuant to paragraph (a) above, but in any event within 45
days after such Lender obtains actual knowledge thereof; provided that (i) if
any Lender fails to give such notice within 45 days after it obtains actual
knowledge of such an event, such Lender shall, with respect to compensation
payable pursuant to this Section in respect of any costs resulting from such
event, only be entitled to payment under this Section for costs incurred from
and after the date 45 days prior to the date that such Lender does give such
notice and (ii) each Lender will designate a different applicable lending
office, if, in the judgment of such Lender, such designation will avoid the need
for, or reduce the amount of, such compensation and will not be otherwise
disadvantageous to such Lender.

(c) Notwithstanding the foregoing, no Lender shall be entitled to compensation
under this Section to the extent the increased costs for which such Lender is
claiming compensation have been or are being incurred at the time such Lender
becomes a party to this Agreement, except to the extent that such Lender’s
assignor was entitled immediately prior to the assignment to such Lender to
receive compensation with respect to such increased costs pursuant to this
Section.

(d) The foregoing provisions of this Section shall not apply to Taxes, which
shall be governed solely by Section 2.17.

SECTION 2.21. Designation of Borrowing Subsidiaries. The Company may at any time
and from time to time designate (a) any US Subsidiary, UK Subsidiary or Canadian
Subsidiary, or, with the prior written consent of each Global Tranche Lender,
any other

 

58



--------------------------------------------------------------------------------

Subsidiary, as a Global Tranche Borrowing Subsidiary, (b) any US Subsidiary or
UK Subsidiary, or, with the prior written consent of each US/UK Tranche Lender,
any other Subsidiary, as a US/UK Tranche Borrowing Subsidiary, (c) any US
Subsidiary or Canadian Subsidiary as a US/Canadian Tranche Borrowing Subsidiary
or (d) any US Subsidiary as a US Tranche Borrowing Subsidiary, in each case by
delivery to the Administrative Agent of a Borrower Joinder Agreement executed by
such Subsidiary and by the Company, and upon such delivery such Subsidiary shall
for all purposes of this Agreement be a Global Tranche Borrowing Subsidiary, a
US/UK Tranche Borrowing Subsidiary, a US/Canadian Tranche Borrowing Subsidiary
or a US Tranche Borrowing Subsidiary, as the case may be, and a party to this
Agreement. Any Borrowing Subsidiary shall continue to be a Global Tranche
Borrowing Subsidiary, a US/UK Tranche Borrowing Subsidiary, a US/Canadian
Tranche Borrowing Subsidiary or a US Tranche Borrowing Subsidiary, as the case
may be, until the Company shall have executed and delivered to the
Administrative Agent a Borrower Termination Agreement with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Borrowing Subsidiary
hereunder. Notwithstanding the preceding sentence, (a) no Borrower Joinder
Agreement shall become effective as to any Subsidiary if it shall be unlawful
for such Subsidiary to become a Borrower hereunder or for any Lender
participating in a Tranche under which such Subsidiary may borrow to make Loans
or otherwise extend credit to such Subsidiary as provided herein and (b) no
Borrower Termination Agreement will become effective as to any Borrowing
Subsidiary until all Loans made to and B/As drawn by such Borrowing Subsidiary
shall have been repaid, all Letters of Credit issued for the account of such
Borrowing Subsidiary have been drawn in full or have expired and all amounts
payable by such Borrowing Subsidiary in respect of LC Disbursements, interest
and/or fees (and, to the extent notified by the Administrative Agent or any
Lender, any other amounts payable under the Credit Agreement by such Borrowing
Subsidiary) shall have been paid in full; provided that such Borrower
Termination Agreement shall be effective to terminate the right of such
Borrowing Subsidiary to request or receive further extensions of credit under
this Agreement. As soon as practicable upon receipt of a Borrower Joinder
Agreement, the Administrative Agent shall send a copy thereof to each Global
Tranche Lender, US/UK Tranche Lender, US/Canadian Tranche Lender or US Tranche
Lender, as the case may be.

ARTICLE III

Representations and Warranties

The Company represents and warrants, and each Borrower represents and warrants
as to itself and its subsidiaries, to the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business, and is in good standing, in every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate, partnership or other
applicable powers and have been duly authorized by all necessary corporate,
partnership or other applicable and, if required, stockholder or other
equityholder action. This Agreement has been duly executed and delivered by each
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Borrower or Loan Party
(as the case may be),

 

59



--------------------------------------------------------------------------------

enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. (a) The Transactions (i) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, (ii) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Loan Party or any order of any Governmental Authority,
(iii) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party and (iv) will not result in the creation or imposition of any
Lien on any asset of any Loan Party (other than Liens created hereunder).

(b) Neither the Company nor any of the Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (as defined in Regulation U of
the Board). No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that would entail a violation of such Regulation
U.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended September 30, 2005, audited and reported on by Ernst & Young
LLP, independent public accountants and (ii) as of and for the fiscal quarters
and the portions of the fiscal year ended December 31, 2005, March 31, 2006, and
June 30, 2006, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(b) Since September 30, 2005, there has been no material adverse change in the
business, assets, operations, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) The Company and each of the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b) Each of the Company and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
(including the United States Food and Drug Administration and the corresponding
Governmental Authorities in Canada and the United Kingdom) pending against or,
to the knowledge of the Company, threatened against or affecting the Company or
any of the Subsidiaries (i) as to which there is a reasonable likelihood of an
adverse determination and that, if adversely determined, could reasonably be

 

60



--------------------------------------------------------------------------------

expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any of the Loan Documents or the Transactions.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08. Investment Company Status. Neither the Company nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Company and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $25,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $25,000,000 the fair
market value of the assets of all such underfunded Plans.

SECTION 3.11. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Company
or any of the Subsidiaries is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished), taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial

 

61



--------------------------------------------------------------------------------

information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Company in, each Subsidiary and identifies each
Subsidiary that is a Designated Subsidiary, in each case as of the Effective
Date.

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Company and the Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid to the extent due. The Company believes that the
insurance maintained by or on behalf of the Company and the Subsidiaries is
adequate.

SECTION 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Company or any Subsidiary pending or, to the
knowledge of the Company, threatened. The hours worked by and payments made to
employees of the Company and the Subsidiaries have not been in violation in any
material respect of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. All payments due
from the Company or any Subsidiary, or for which any claim may be made against
the Company or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Company or such Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Company or any Subsidiary is bound.

SECTION 3.15. Senior Indebtedness. The Obligations constitute, and have been
designated as, “Senior Indebtedness”, “Designated Senior Debt”, “Designated
Guarantor Senior Debt” or any equivalent term, however defined, under and as
defined in each document or instrument governing subordinated Indebtedness of
the Company or any Subsidiary.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
accept and purchase B/As and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 11.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Dechert LLP, counsel for the Borrowers, substantially in the form
of Exhibit F-1, (ii) John G. Chou, Deputy General Counsel of the Company, in
substantially the form of Exhibit F-2, (iii) McMillan Binch Mendelsohn LLP,
counsel for the Canadian

 

62



--------------------------------------------------------------------------------

Borrowing Subsidiaries on the date hereof, in substantially the form of
Exhibit F-3, and (iv) Dechert LLP, counsel for the UK Borrowing Subsidiaries on
the date hereof, in substantially the form of Exhibit F-4 and, in each case,
covering such other matters relating to the Loan Parties, the Loan Documents or
the Transactions as the Administrative Agent or the Required Lenders shall
reasonably request. The Company hereby requests such counsel to deliver such
opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 and in paragraph (f) of this Section.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document.

(f) The Guarantee Requirement shall be satisfied.

(g) The commitments under the Existing US Credit Agreement, the Existing UK
Credit Agreement and the Existing Canadian Credit Agreement shall have been
terminated, the loans and other amounts outstanding or accrued thereunder,
whether or not at the time due and payable, shall have been paid in full, all
letters of credit outstanding thereunder shall have expired or been terminated
or shall be Existing Letters of Credit, and all Liens securing such loans and
other amounts shall have been released.

(h) The Agents and Lenders shall have received all documentation and other
information requested by them for purposes of ensuring compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the U.S.A. Patriot Act, the Criminal Code (Canada), the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) and the
Anti-terrorism Act (Canada), not fewer than five Business Days prior to the
Closing Date.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and accept and
purchase B/As and of the Issuing Banks to issue Letters of Credit hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 11.02) at or prior to 5:00 p.m., New York City
time, on November 30, 2006 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing or to accept and purchase B/As on the occasion of
any B/A Drawing, and of each Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is

 

63



--------------------------------------------------------------------------------

subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or B/A Drawing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or B/A
Drawing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

Each Borrowing or B/A Drawing and each issuance, amendment, renewal or extension
of a Letter of Credit shall be deemed to constitute a representation and
warranty by the Company on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

SECTION 4.03. Initial Credit Event for each Additional Borrowing Subsidiary. The
obligations of the Lenders to make Loans to and accept and purchase B/As issued
by, and the obligations of the Issuing Banks to issue Letters of Credit for the
account of any Borrowing Subsidiary that becomes a Borrowing Subsidiary after
the Closing Date in accordance with Section 2.21 are subject to the satisfaction
of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received such
Borrower’s Borrower Joinder Agreement duly executed by all parties thereto.

(b) The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrower,
the authorization and legality of the Transactions insofar as they relate to
such Borrower and any other legal matters relating to such Borrower, its
Borrower Joinder Agreement or such Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(c) The Agents and Lenders shall have received, at least five Business Days
prior to the making of such Loans, acceptance and purchase of such B/As or
issuance of such Letters of Credit, all documentation and other information
relating to such Borrower requested by them for purposes of ensuring compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the U.S.A. Patriot Act.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and each B/A and all fees payable hereunder have been paid
in full and all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed, the Company covenants and agrees, and each
Borrower covenants and agrees, as to itself and its subsidiaries, with the
Lenders that:

 

64



--------------------------------------------------------------------------------

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, which will make available by means of
electronic posting to each Lender:

(a) as soon as available, and in any event within 95 days after the end of each
fiscal year of the Company, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, in each case setting forth in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and the consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b) as soon as available, and in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, its
unaudited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, in each case setting forth in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer of the Company as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.11 (unless the Company shall no longer be required to
comply with such Section by reason of the last sentence thereof) and 6.12 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the Company’s audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

(d) promptly after the same become publicly available, the Company will provide
to each Lender copies of all periodic and other reports, proxy statements and
other materials filed by the Company or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;

(e) promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs, assets and financial condition of the Company
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request, it being understood that the Company

 

65



--------------------------------------------------------------------------------

may require any Lender receiving such information to confirm in writing its
confidentiality obligations under Section 11.12.

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered on the date on which the Company provides notice to the
Administrative Agent that such information has been posted on the Company’s
website on the Internet at http://www.amerisourcebergen.com or at the
appropriate Borrower designated website at http://www.sec.gov or
http://intralinks.com; provided that the Company shall deliver paper copies of
the information referred to in this Section after the date delivery is required
thereunder to any Lender that requests such delivery within five Business Days
after such request.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that is reasonably likely to be adversely determined and, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and the Subsidiaries in an aggregate amount exceeding
$25,000,000;

(d) the amendment, modification or waiver of any provision of any agreement or
instrument relating to any Securitization in effect on the date hereof or to the
2003 Securitization to (i) add any termination event or other similar event,
however denominated, or to make any existing such event more onerous to the
Company, any Subsidiary or any Securitization Entity, (ii) advance the stated
date on which such Securitization terminates, (iii) reduce the Financed Amount
of such Securitization or (iv) materially reduce the advance rate of such
Securitization; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit (a) any merger, amalgamation,
consolidation, liquidation or dissolution permitted under Section 6.03 or
(b) the Pharmerica Spin-Off.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
the Subsidiaries to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company or the applicable

 

66



--------------------------------------------------------------------------------

Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (d) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of the Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted and (b) maintain, with financially sound and reputable
insurance companies insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations; provided that the foregoing shall
not prohibit the Pharmerica Spin-Off.

SECTION 5.06. Books and Records; Inspection and Audit Rights. The Company will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender to visit and inspect its properties, to
examine and make extracts from its books and records and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested, subject to such
reasonable notice requirements and other procedures as shall from time to time
be agreed upon by the Company and the Administrative Agent.

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for the purposes set forth in the preamble of this Agreement.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X. Letters of Credit will be issued
only for general corporate purposes.

SECTION 5.09. Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Effective Date, the Company will, within 45 days after such
Subsidiary is formed or acquired, notify the Administrative Agent and the
Lenders thereof and cause the Guarantee Requirement to be satisfied with respect
to such Subsidiary (if it is not an Excluded Subsidiary). Subject to
Section 11.16, the Company will cause the Guarantee Requirement to remain
satisfied at all times.

SECTION 5.10. Senior Debt Status. In the event that the Company or any
Designated Subsidiary shall at any time issue or have outstanding any
Indebtedness that by its terms is subordinated to any other Indebtedness of the
Company or such Subsidiary, the Company shall take or cause such Subsidiary to
take all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and, if relevant, as “designated senior indebtedness” in respect
of all such subordinated Indebtedness and are further given all such other
designations as

 

67



--------------------------------------------------------------------------------

shall be required under the terms of any such subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such subordinated indebtedness.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and each B/A and all fees payable hereunder have been paid
in full and all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed, the Company covenants and agrees, and each
Borrower covenants and agrees, as to itself and its subsidiaries, with the
Lenders that:

SECTION 6.01. Indebtedness. (a) The Company will not permit any Subsidiary to be
liable for the New Bonds or any other Material Indebtedness (other than
(x) Indebtedness referred to in clauses (i), (ii) and (iii) of paragraph
(b) below, (y) Guarantees by Foreign Subsidiaries of Material Indebtedness of
other Foreign Subsidiaries and (z) Material Indebtedness of Foreign Subsidiaries
and which Indebtedness is not Guaranteed by any Domestic Subsidiary), whether as
a primary obligor or under any Guarantee, unless such Subsidiary (i) shall be a
party to and a Guarantor under the Guarantee Agreement or (ii) if the Guarantee
Agreement shall have been terminated as provided in Section 11.16, shall have
executed and delivered a Guarantee of the Obligations satisfactory in form and
substance to the Administrative Agent. The Company will not permit any such
Material Indebtedness to contain any provision requiring, contingently or
otherwise, that any Subsidiary guarantee any obligations thereunder (other than
any provision requiring Guarantees by Foreign Subsidiaries of Material
Indebtedness of other Foreign Subsidiaries) unless this Agreement shall have
been amended to incorporate such provision, mutatis mutandis, into the
appropriate Article herein.

(b) The Company will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness under any Securitization, or any
Indebtedness of an Excluded Subsidiary, other than:

(i) Indebtedness under the 2003 Securitization or any other receivables
Securitization;

(ii) Indebtedness of Excluded Subsidiaries (other than any Securitization
Entity) in an aggregate principal amount not exceeding $400,000,000 at any time
outstanding;

(iii) Indebtedness incurred by Pharmerica and its subsidiaries in connection
with the Pharmerica Spin-Off.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall

 

68



--------------------------------------------------------------------------------

not apply to any other property or asset of the Company or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure only Indebtedness
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including any Capital Lease Obligations or other Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Company or any
Subsidiary;

(e) Liens on accounts receivable and the Proceeds thereof existing or deemed to
exist in connection with any Securitization permitted pursuant to Section 6.01;

(f) other Liens securing obligations not greater than US$50,000,000 in the
aggregate; and

(g) Liens securing Indebtedness incurred by Pharmerica or its subsidiaries in
connection with the Pharmerica Spin-Off.

SECTION 6.03. Fundamental Changes. (a) The Company will not, and will not permit
any Subsidiary to, merge into, amalgamate with or consolidate with any other
Person, or permit any other Person to merge into, amalgamate with or consolidate
with it, or liquidate or dissolve, except that if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Subsidiary may merge into the Company in a transaction in
which the Company is the surviving corporation, (ii) any Subsidiary may merge
into any Subsidiary in a transaction in which the surviving entity is a
Subsidiary (and (A) if any party to such merger is a Designated Subsidiary, the
surviving entity is a Designated Subsidiary and (B) if any party to such merger
is a Borrower, the surviving entity is a Borrower), (iii) any acquisition
permitted under Section 6.04 may be accomplished by a merger of one or more
Subsidiaries in a transaction in which the surviving entity is a Subsidiary (and
(A) if any party to such merger is a Designated Subsidiary, the surviving entity
is a Designated Subsidiary and (B) if any party to such merger is a Borrower,
the surviving entity is a Borrower), (iv) any Subsidiary (other than a

 

69



--------------------------------------------------------------------------------

Designated Subsidiary or a Borrower) may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders
and (v) the Company and the Subsidiaries may complete the Pharmerica Spin-Off;
provided that any such merger or amalgamation involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger or amalgamation shall
not be permitted unless also permitted by Section 6.04.

(b) The Company will not, and will not permit any of the Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and the Subsidiaries on the Closing Date and businesses
reasonably related thereto or to the healthcare industry or such other business
as shall have been approved by the Required Lenders.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of the Subsidiaries to, purchase or
acquire (including pursuant to any merger or amalgamation with any Person that
was not a wholly owned Subsidiary prior to such merger or amalgamation) any
Equity Interests in or evidences of indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make any
loans or advances to, Guarantee any obligations of, or make any investment or
any other interest in, any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
constituting a business unit, if (a) a Default shall have occurred and be
continuing or would occur as a result of any such transaction and any related
incurrence of Indebtedness or (b) the Company shall not be in compliance with
Sections 6.11 (unless the Company shall no longer be required to comply with
such Section by reason of the last sentence thereof) and 6.12 (determined on a
pro forma basis as if such transaction and any related incurrence of
Indebtedness had occurred on the first day of the most recent period of four
fiscal quarters for which financial statements shall have been delivered
pursuant to Section 5.01(a) or (b)). The foregoing provisions of this Section
shall not prohibit (a) investments, loans, advances, guarantees or acquisitions
made pursuant to or in connection with the 2003 Securitization or any other
Securitization of accounts receivable or (b) the Pharmerica Spin-Off.

SECTION 6.05. Asset Sales. The Company will not, and will not permit any of the
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Company permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:

(a) sales of inventory, obsolete or surplus equipment and Permitted Investments
in the ordinary course of business;

(b) sales, transfers and dispositions to the Company or a Subsidiary; provided
that any such sales, transfers or dispositions involving a Subsidiary that is
not a Designated Subsidiary shall be made in compliance with Section 6.08;

(c) sales of accounts receivable and the Proceeds thereof under any
Securitization;

(d) the sale, transfer or other disposition of Pharmerica and its subsidiaries,
or their assets, in the Pharmerica Spin-Off; and

(e) sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section (including pursuant to sale and leaseback
transactions); provided that the aggregate fair market value of all assets sold,
transferred or otherwise

 

70



--------------------------------------------------------------------------------

disposed of in reliance upon this clause (d) shall not exceed, at any time, 20%
of the Consolidated Tangible Assets of the Company and the Subsidiaries, as
reflected on a consolidated balance sheet of the Company as of the last day of
the most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) and (b); provided that, in the event the
Pharmerica Spin-Off is consummated and only for purposes of the preceding
calculation, the Consolidated Tangible Assets of the Company and the
Subsidiaries as of the last day of the fiscal quarter immediately preceding the
Pharmerica Spin-Off shall be calculated on a pro forma basis for the
consummation of the Pharmerica Spin-Off as if it had occurred on the last day of
such fiscal quarter immediately preceding the quarter in which the Pharmerica
Spin-Off is consummated.

SECTION 6.06. Hedging Agreements. The Company will not, and will not permit any
of the Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities and not for any speculative
purpose.

SECTION 6.07. Restricted Payments; Certain Payments of Indebtedness. (a) The
Company will not, and will not permit any of the Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment if
a Default shall have occurred and be continuing or would occur as a result of
making such Restricted Payment and any related incurrence of Indebtedness;
provided that (i) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests and (ii) the Company may pay any cash dividend
declared by it not more than 60 days prior to such payment if the payment of
such dividend on the date on which it was declared would have been permitted
under this paragraph and (iii) the Company and the Subsidiaries may complete the
Pharmerica Spin-Off.

(b) The Company will not, and will not permit any of the Subsidiaries to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Indebtedness, if a
Default shall have occurred and be continuing or would occur as a result of
making such payment and any related incurrence of Indebtedness; provided that
the Company or any Subsidiary may pay Indebtedness created under the Loan
Documents and make regularly scheduled interest payments and scheduled or
mandatory principal payments as and when due in respect of any Indebtedness.

SECTION 6.08. Transactions with Affiliates. The Company will not, and will not
permit any of the Subsidiaries to, sell, lease or otherwise transfer any
material amount of property or assets to, or purchase, lease or otherwise
acquire any material amount of property or assets from, or otherwise engage in
any other material transactions with, any Affiliate of the Company or such
Subsidiary, except (a) transactions that are at prices and on terms and
conditions not less favorable to the Company or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Company and the Designated Subsidiaries not involving any
other Affiliate, (c) transactions between the Company or any Subsidiary and any
Securitization Entity pursuant to any Securitization, (d) any Restricted Payment
permitted by Section 6.07 and (e) the Pharmerica Spin-Off.

 

71



--------------------------------------------------------------------------------

SECTION 6.09. Restrictive Agreements. The Company will not, and will not permit
any of the Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Domestic Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets
(including, without limitation, negative pledges, but other than negative
pledges that do not prohibit, restrict or impose any condition upon Liens
securing this Agreement or the Obligations) or (b) the ability of any Domestic
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Company or any
other Subsidiary or to Guarantee Indebtedness of the Company or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document or by any agreement, document
or instrument relating to any Securitization or any indenture, agreement or
instrument evidencing or governing Indebtedness, in each case, as in effect on
the date hereof or as modified in accordance herewith, or relating to the 2003
Securitization as modified in accordance herewith, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.09 (but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such Indebtedness is incurred in
accordance with Section 6.01 and such restrictions or conditions apply only to
the property or assets financed with such Indebtedness, (v) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof, (vi) the Company may enter into agreements
limiting Guarantees by Subsidiaries, provided that any such agreements do not
limit or impair the Guarantees issued or required to be issued in connection
with this Agreement and (viii) the foregoing shall not apply to restrictions and
conditions contained in agreements governing Indebtedness incurred by Pharmerica
and its subsidiaries in connection with the Pharmerica Spin-Off.

SECTION 6.10. Material Documents. The Company will not, nor will it permit any
Subsidiary to, amend, modify or waive in any manner that could reasonably be
expected to adversely affect the Lenders any of its rights under (i) any
indenture, material agreement or material instrument evidencing or governing
Indebtedness or (ii) its certificate of incorporation, by-laws or other
organizational documents; provided that the foregoing shall not restrict the
amendment, modification or waiver of any Indebtedness of Pharmerica or its
subsidiaries in connection with the Pharmerica Spin-Off.

SECTION 6.11. Fixed Charge Coverage Ratio. The Company will not permit the ratio
of (a) Consolidated EBITDAR to (b) the sum, without duplication, of
(i) Consolidated Cash Interest Expense, (ii) cash dividends on Equity Interests
in the Company and (iii) rental payments of the Company and the Subsidiaries
(other than under capital leases), determined on a consolidated basis in
accordance with GAAP, in each case for any period of four consecutive fiscal
quarters ending on any date that is the last day of a fiscal quarter, to be less
than 3.00 to 1.00 on the last day of such period. Notwithstanding the foregoing,
the Company shall not be required to comply with the covenant contained in this
Section after any date on which the Index Debt shall have been rated at least
BBB- by S&P, at least Baa3 by Moody’s and at least BBB- by Fitch.

SECTION 6.12. Leverage Ratio. The Company will not permit the Leverage Ratio as
of the last day of any fiscal quarter to exceed 3.00 to 1.00.

 

72



--------------------------------------------------------------------------------

SECTION 6.13. Fiscal Quarters. The Company will not change, and will not permit
any Subsidiary to change, the fiscal quarter ends of the Company or any
Subsidiary to any date other than March 31, June 30, September 30 or
December 31.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any B/A or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Company or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
existence of any Borrower), 5.06, 5.08 or 5.09 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Company (which notice will be given at the request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable prior to the
expiration of any grace period applicable to such payment;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, or there shall occur any default, event of default, event of
termination or other event that results in, or entitles any person other than
the Company or a Subsidiary to cause, the acceleration of any Indebtedness, or
the termination of the purchase of accounts receivable or inventory, under any
Securitization; provided that this clause (g) shall not apply to secured

 

73



--------------------------------------------------------------------------------

Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any other Significant Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any other Significant
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) any Borrower or any other Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any other Significant
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) any Borrower or any other Significant Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$25,000,000 which is not paid or fully covered by insurance shall be
rendered against any Borrower, any other Significant Subsidiary, any Designated
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any other Significant Subsidiary or any
Designated Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrowers, the
Significant Subsidiaries and the Designated Subsidiaries in an aggregate amount
exceeding US$25,000,000;

(m) except as provided in Section 11.14 or 11.16, any Guarantee under any Loan
Document or any other guarantee agreement entered into pursuant to
Section 6.01(a) shall cease to be, or shall be asserted by any Loan Party not to
be, a valid, binding and enforceable obligation of the Company or the applicable
Designated Subsidiary;

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
or any Significant Subsidiary described in clause (h) or (i) of this Article),
and at any time thereafter during the

 

74



--------------------------------------------------------------------------------

continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Company, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately and
(ii) declare the Loans and all payment obligations of the Borrowers in respect
of B/As then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans and
all payment obligations of the Borrowers in respect of B/As so declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any Borrower or any Significant Subsidiary described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans and all payment obligations of the Borrowers in respect
of B/As then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrowers accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers.

ARTICLE VIII

The Agents

Each of the Lenders and Issuing Banks hereby irrevocably appoints the Agents as
its agents and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to the Agents by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agents
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agents are required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 11.02) and (c) except as expressly set forth in the Loan Documents, the
Agents shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of the
Subsidiaries that is communicated to or obtained by them or any of their
Affiliates in any capacity. The Agents shall not be liable for any action taken
or not taken by them with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 11.02) or in the absence of their own
gross negligence or wilful misconduct. Each Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Company or a Lender, and the Agents shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the

 

75



--------------------------------------------------------------------------------

contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through its respective Related Parties. The exculpatory provisions of the
preceding paragraphs and the provisions of Section 11.03 shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the other Agents,
the Lenders, the Issuing Banks and the Company. Upon any such resignation, the
Required Lenders (in the case of a resignation by the Administrative Agent) or
the Administrative Agent (in the case of a resignation by any other Agent) shall
have the right, in consultation with the Company, to appoint a successor. If no
successor Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank, that is reasonably
acceptable to the Company. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Company to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 11.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

76



--------------------------------------------------------------------------------

The parties agree that none of the Co-Lead Arrangers and Joint Bookrunners, the
Syndication Agent or the Documentation Agents named on the cover page of this
Agreement shall, in such capacities, have any powers, duties or responsibilities
under this Agreement or any other Loan Document.

ARTICLE IX

Collection Allocation Mechanism

On the CAM Exchange Date, (a) the Commitments shall automatically and without
further act be terminated as provided in Article VII and (b) the Lenders shall
automatically and without further act be deemed to have made reciprocal
purchases of interests in the Designated Obligations such that, in lieu of the
interests of each Lender in the particular Designated Obligations that it shall
own as of such date and immediately prior to the CAM Exchange, such Lender shall
own an interest equal to such Lender’s CAM Percentage in each Designated
Obligation. It is understood and agreed that Lenders holding interests in B/As
immediately prior to the CAM Exchange shall discharge their obligations with
respect to the payment of such B/As at the maturity thereof in exchange for the
interests acquired by such Lenders in funded Loans in the CAM Exchange. Each
Lender, each person acquiring a participation from any Lender as contemplated by
Section 11.04 and each Borrower hereby consents and agrees to the CAM Exchange.
Each Borrower and each Lender agrees from time to time to execute and deliver to
the Agents all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it hereunder to the Administrative Agent against delivery
of any promissory notes so executed and delivered; provided that the failure of
any Borrower to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by an Agent pursuant to any Loan Document in respect of the
Designated Obligations shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages (to be redetermined as of each
such date of payment or distribution to the extent required by the next
paragraph).

In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement by an Issuing Bank that is not reimbursed by the applicable
Borrower, then (a) each Global Tranche Lender shall, in accordance with
Section 2.05(d), promptly purchase from the applicable Issuing Bank a
participation in such LC Disbursement in the amount of such Lender’s Global
Tranche Percentage of such LC Disbursement (without giving effect to the CAM
Exchange), (b) the Administrative Agent shall redetermine the CAM Percentages
after giving effect to such LC Disbursement and the purchase of participations
therein by the applicable Lenders, and the Lenders shall automatically and
without further act be deemed to have made reciprocal purchases of interests in
the Designated Obligations such that each Lender shall own an interest equal to
such Lender’s CAM Percentage in each of the Designated Obligations and (c) in
the event distributions shall have been made in accordance with the preceding
paragraph, the Lenders shall make such payments to one another as shall be
necessary in order that the amounts received by them shall be equal to the
amounts they would have received had each LC Disbursement been outstanding
immediately prior to the CAM Exchange. Each such redetermination shall be
binding on each of the Lenders and their successors and assigns and shall be
conclusive absent manifest error.

 

77



--------------------------------------------------------------------------------

ARTICLE X

Guarantee

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by (a) the failure of any Agent or Lender to
assert any claim or demand or to enforce any right or remedy against any Loan
Party under the provisions of this Agreement, any other Loan Document or
otherwise, (b) any extension or renewal of any of the Obligations, (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, or any other Loan Document or agreement,
(d) any default, failure or delay, wilful or otherwise, in the performance of
any of the Obligations, (e) any decree or order, or any law or regulation of any
jurisdiction or event affecting any term of an Obligation or (f) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation or any other circumstance that might
constitute a defense of the Company or any other Borrower.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Agent or Lender to any balance of any deposit
account or credit on the books of any Agent or Lender in favor of any Borrower
or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full of all the Obligations), and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise (other than for the indefeasible payment in full of all the
Obligations).

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Agent or Lender upon the bankruptcy or reorganization of any Borrower or
otherwise.

In furtherance of the foregoing and not in limitation of any other right any
Agent or Lender may have at law or in equity against the Company by virtue
hereof, upon the failure of any other Borrower to pay any Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Company hereby promises to and will, upon receipt
of written demand by any Agent or Lender, forthwith pay, or cause to be

 

78



--------------------------------------------------------------------------------

paid, to the Applicable Agent or Lender in cash an amount equal to the unpaid
principal amount of such Obligations then due, together with accrued and unpaid
interest thereon. The Company further agrees that if payment in respect of any
Obligation shall be due in a currency other than US Dollars and/or at a place of
payment other than New York and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Obligation in such currency or at such place of payment
shall be impossible or, in the reasonable judgment of any Agent or Lender, not
consistent with the protection of its rights or interests, then, at the election
of the Administrative Agent, the Company shall make payment of such Obligation
in US Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify each Agent and Lender against
any losses or reasonable out-of-pocket expenses that it shall sustain as a
result of such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Agents, the Issuing Bank and the
Lenders.

ARTICLE XI

Miscellaneous

SECTION 11.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Company, to it at 1300 Morris Drive, Suite 100, Chesterbrook, PA
19087, Attention of J.F. Quinn (Telecopy (610) 727-3639), with a copy to the
Company, Attention of General Counsel;

(ii) if to any Borrower (other than the Company), to it in care of the Company
as provided in clause (i) above;

(iii) if to the Administrative Agent, JPMorgan Chase Bank, N.A., in its capacity
as a Swingline Lender or JPMorgan Chase Bank, N.A., in its capacity as Issuing
Bank, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin,
Floor 10, Houston, TX 77002, Attention of Claudia Correa, with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention
of Dawn Lee Lum (Telecopy No. (212) 270-3279);

(iv) if to the London Agent, to J. P. Morgan Europe Limited, 125 London Wall,
London EC2Y 5AJ, Attention of Agency Department (Telecopy No. 44-207-777-2360),
with a copy to the Administrative Agent as provided under clause (iii) above;

(v) if to the Canadian Agent, in its capacity as a Swingline Lender, to The Bank
of Nova Scotia, Wholesale Banking Operations, Loans Administration and Agency
Services, 720 King Street West, 3rd Floor, Toronto, Ontario, Canada, M5V 2T3,
Attention of Andrew Yiu, with a copy to the Administrative Agent as provided
under clause (iii) above; and

 

79



--------------------------------------------------------------------------------

(vi) if to any other Issuing Bank or Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Agents; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Applicable Agent and the applicable
Lender. Any Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 11.02. Waivers; Amendments. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan, acceptance and purchase of a
B/A or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.

(b) None of this Agreement, any Loan Document or any provision hereof or thereof
may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Company
and the Required Lenders or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent
and the Loan Party or Loan Parties that are parties thereto, in each case with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase any Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan, payment obligation in
respect of a B/A or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the maturity of any Loan or B/A, or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the percentage set
forth in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release the
Company from its

 

80



--------------------------------------------------------------------------------

Guarantee under Article X, or release any Subsidiary from its Guarantee under
the Guarantee Agreement or any other guarantee agreement entered into pursuant
to Section 6.01(a) (except as expressly provided in this Agreement or the
Guarantee Agreement), or limit the liability of the Company or any Subsidiary in
respect of any such Guarantee, without the written consent of each Lender or
(vii) change any provision of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments or prepayments due to
Lenders with Commitments or Obligations of any Class differently than those with
Commitments or Obligations of any other Class, without the written consent of
Lenders holding a majority in interest of the Commitments and outstanding Loans
and B/As of the adversely affected Class; provided further that (i) no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Agent, Issuing Bank or Swingline Lender without the prior written consent of
such Agent, Issuing Bank or Swingline Lender, as the case may be and (ii) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of one or more Tranches (but not of
one or more other Tranches) may be effected by an agreement or agreements in
writing entered into by the Company and requisite percentage in interest of the
affected Lenders under the applicable Tranches. Notwithstanding the foregoing,
any provision of this Agreement may be amended by an agreement in writing
entered into by the Company, the Required Lenders and the Administrative Agent
(and, if their rights or obligations are affected thereby, the other Agents, the
Issuing Banks and the Swingline Lenders) if (i) by the terms of such agreement
the Commitments of each Lender not consenting to the amendment provided for
therein shall terminate upon the effectiveness of such amendment and (ii) at the
time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made and B/A accepted by it and all other amounts owing to it or accrued for its
account under this Agreement.

SECTION 11.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents, the Arrangers
and their Affiliates, including the reasonable fees, charges and disbursements
of outside counsel for the Agents, the Arrangers and their Affiliates, in
connection with the structuring, arrangement and syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Agent, Arranger, Issuing Bank or Lender,
including the fees, charges and disbursements of any outside counsel for such
Agent, Arranger, Issuing Bank or Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made, the B/As
accepted and purchased or the Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, B/As or Letters of Credit.

(b) The Company shall indemnify each Agent, Arranger, Issuing Bank and Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, penalties, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any outside counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the structuring, arrangement and
syndication of the credit facilities provided for herein, (ii) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of

 

81



--------------------------------------------------------------------------------

the Transactions or any other transactions contemplated hereby, (iii) any Loan,
B/A or Letter of Credit or the use of the proceeds therefrom (including any
refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iv) any Environmental
Liability related in any way to the Company or any of the Subsidiaries or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether initiated by any Indemnitee or a third party or
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(i) the gross negligence or wilful misconduct of such Indemnitee or (ii) the
breach by such Indemnitee of its obligations under the Loan Documents.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to any Agent or Issuing Bank or Swingline Lender under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to such Agent, Issuing
Bank or Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, Issuing Bank or
Swingline Lender in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the aggregate
Revolving Credit Exposures and unused Commitments at the time.

(d) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan, B/A or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 11.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that the Borrowers
may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
under any Tranche and the Loans and other amounts at the time owing to it under
any Tranche) with the prior written consent (such consent not to be unreasonably
withheld) of:

 

82



--------------------------------------------------------------------------------

(A) the Company; provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of any Commitment of the
assigning Lender, the amount of each Commitment of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than US$5,000,000 unless each of the Company and the Administrative
Agent otherwise consent; provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment of a Commitment and extensions of credit under a
Tranche shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under such Tranche;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or their securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal, State and foreign securities laws.

For purposes of this Section, the term “Approved Fund” has the following
meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

(c) Subject to acceptance and recording thereof pursuant to paragraph (e) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue

 

83



--------------------------------------------------------------------------------

to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 11.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrowers, the Administrative Agent, the Issuing Banks and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Borrower, Issuing Bank and Lender at any reasonable time and
from time to time upon reasonable prior notice.

(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. Following the effectiveness of any
assignment, the Administrative Agent shall, if so requested, cause promissory
notes reflecting such assignment to be issued to the Assignee and, if
applicable, to the Assignor, upon cancellation of any existing promissory notes
originally issued to the Assignor.

(f) Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Banks or any other Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and its Loans and other extensions of credit hereunder);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents, the Issuing Banks and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (g) of this Section, each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(g) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to

 

84



--------------------------------------------------------------------------------

the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Company’s prior written consent. A
Participant shall not be entitled to the benefits of Section 2.17 unless the
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.17(e) as though it were a Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Bank”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Bank, identified as such in writing from time to time by the
Granting Bank to the Administrative Agent and the Company, the option to provide
to any Borrower all or any part of any Loan that such Granting Bank would
otherwise be obligated to make to such Borrower pursuant to Section 2.01,
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Bank shall be obligated to
make such Loan pursuant to the terms hereof, (iii) all amounts payable by any
Borrower to any SPC hereunder in respect of any Loan and the applicability of
the cost protection provisions contained in Section 2.15, 2.16 and 2.17 shall be
determined as if the Granting Bank had made such Loan and (iv) any notices given
by the Agents, the Borrowers and the other Lenders with respect to any Loan
provided by an SPC may be given to the Granting Bank and the Granting Bank shall
have the authority to act on behalf of the SPC with respect to such Loans and/or
notices. The making of Loans and other extensions of credit by an SPC hereunder
shall be deemed to utilize the Commitments of the Granting Bank to the same
extent, and as if, such Loans and other extensions of credit were made by the
Granting Bank. Each party hereto hereby agrees that no SPC shall be liable for
any payment under this Agreement for which a Lender would otherwise be liable,
for so long as, and to the extent, the related Granting Bank makes such payment.
In furtherance of the foregoing, each party hereto hereby agrees that, prior to
the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of any SPC, it will not institute against, or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or similar
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may assign all or a portion of its interests in any Loans and other
extensions of credit to its Granting Bank or to any financial institutions
providing liquidity and/or credit facilities to or for the account of such SPC
to fund the Loans and other extensions of credit made by such SPC or to support
the securities (if any) issued by such SPC to fund such Loans and other
extensions of credit.

SECTION 11.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, the acceptance and
purchase of any B/As and the issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that any Agent, Issuing Bank or Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at

 

85



--------------------------------------------------------------------------------

the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 11.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and B/As, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 11.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agents and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 11.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 11.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement or any other Loan Document held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by

 

86



--------------------------------------------------------------------------------

law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that any Agent, Issuing Bank or Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01. Nothing in the Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 11.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12. Confidentiality. Each Agent, Issuing Bank and Lender agrees to
maintain the confidentiality of the Information (as defined below), and will not
use such confidential Information for any purpose or in any manner except in
connection with this Agreement, except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any governmental, supervisory or
regulatory authority (it being understood that it will to the extent reasonably
practicable provide the Company with an opportunity to request confidential
treatment from such authority), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this

 

87



--------------------------------------------------------------------------------

Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company or any Subsidiary and its
obligations, (g) with the written consent of the Company or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or any other confidentiality agreement to which it is
party with the Company or any Subsidiary or (ii) becomes available to such
Agent, Issuing Bank or Lender on a nonconfidential basis from a source other
than the Company. For the purposes of this Section, “Information” means all
confidential information received from the Company relating to the Company or
its businesses, other than any such information that is available to any Agent,
Issuing Bank or Lender on a nonconfidential basis prior to disclosure by the
Company. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower
and its Related Parties or its or their securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with the procedures and applicable law, including Federal, State and
foreign securities laws.

All Information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Borrower and the Subsidiaries
and its and their Related Parties or securities. Accordingly, each Lender
represents to the Borrower and the Administrative Agent that it has identified
in its Administrative Questionnaire a credit contact who may receive information
that may contain material non-public information in accordance with its
compliance procedures and applicable law, including Federal, State and foreign
securities laws.

SECTION 11.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any extension of credit
hereunder, together with all fees, charges and other amounts which are treated
as interest on such extension of credit under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender that made
such extension of credit in accordance with applicable law, the rate of interest
payable in respect of such extension of credit hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such extension of credit but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other extensions of credit or periods shall
be increased (but not above the Maximum Rate therefor) until such cumulated
amount, together with interest thereon at the Federal Funds Effective Rate to
the date of repayment, shall have been received by such Lender.

SECTION 11.14. Releases of Guarantors. (a) Notwithstanding any contrary
provision herein or in any other Loan Document, if the Company shall request the
release under the Guarantee Agreement of any Guarantor that shall have been sold
in or disposed of (or will, simultaneously with such release, be sold or
disposed of) to a Person or Persons (other than the Company and the
Subsidiaries) pursuant to the Pharmerica Spin-Off or any other transaction

 

88



--------------------------------------------------------------------------------

permitted hereby and shall deliver to the Administrative Agent a certificate to
the effect that such sale complied or will comply with the terms of this
Agreement, the Administrative Agent, if satisfied in its reasonable judgment
that the applicable certificate is correct, shall, without the consent of any
Lender, execute and deliver all such releases and other instruments, and take
all such further actions, as shall be necessary to effect the release of such
Guarantor.

(b) Without limiting the provisions of Section 11.03, the Company shall
reimburse the Administrative Agent and the Lenders for all costs and expenses,
including attorney’s fees and disbursements, incurred by any of them in
connection with any action contemplated by this Section.

SECTION 11.15. U.S.A. PATRIOT Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the names and addresses of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the Act.

SECTION 11.16. Termination of Guarantee Agreement. Notwithstanding any other
provision of this Agreement, if at any time (a) no Subsidiary shall be liable
for the New Bonds or any other Material Indebtedness (other than Indebtedness
referred to in the first parenthetical in Section 6.01(a) or in clauses (i),
(ii) or (iii) of Section 6.01(b)), whether as a primary obligor or as a
Guarantor and (b) the Company shall have delivered to the Administrative Agent a
certificate confirming that the condition set forth in the preceding clause
(a) shall be satisfied simultaneously with the termination of the Guarantee
Agreement, the Guarantee Agreement shall automatically terminate without any
further action or consent by any party hereto or to the Guarantee Agreement.

SECTION 11.17. Non-Public Information. (a) Each Lender acknowledges that all
information furnished to it pursuant to this Agreement by the Company or on its
behalf and relating to the Company, the Subsidiaries or their businesses may
include material non-public information concerning the Company and the
Subsidiaries or their securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with the procedures
and applicable law, including Federal, state and foreign securities laws.

(b) All such information, including requests for waivers and amendments,
furnished by the Company or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Company and the
Subsidiaries and their securities. Accordingly, each Lender represents to the
Company and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

SECTION 11.18. No Fiduciary Duty. The Company agrees that in connection with all
aspects of the Transactions and any communications in connection therewith, the
Company and its Affiliates, on the one hand, and the Agents, the Arrangers, the
Issuing Banks, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agents, the Arrangers, the Issuing Banks, the
Lenders or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such Transactions or communications.

 

89



--------------------------------------------------------------------------------

SECTION 11.19. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of each party hereto contained in
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

SECTION 11.20. Waiver of Notice Period in connection with Termination of the
Existing US Credit Agreement. Each Lender that is a party to the Existing US
Credit Agreement hereby waives the prior notice required for the termination of
the commitments under the Existing US Credit Agreement.

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMERISOURCEBERGEN CORPORATION, by  

 

  Name:   Title: AMERISOURCEBERGEN CANADA CORPORATION, by  

 

  Name:   Title: BRECON HOLDINGS LIMITED, by  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A., individually

and as Administrative Agent, Issuing Bank and Swingline Lender,

by  

 

  Name:   Title:

J. P. MORGAN EUROPE LIMITED,

individually and as London Agent,

by  

 

  Name:   Title:

THE BANK OF NOVA SCOTIA,

individually and as Canadian Agent and Swingline Lender,

by  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

Lender Signature Page to

the AmerisourceBergen Corporation

Credit Agreement

 

Name of Institution:

 

by  

 

  Name:   Title:

For any Lender requiring a second signature line:

 

by  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

Schedule 1.01

Applicable Funding Account



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Global Tranche

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 42,500,000

Bank of America, N.A.

   $ 42,500,000

Wachovia Bank, National Association

   $ 40,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd

   $ 25,000,000

Citibank, N.A.

   $ 20,000,000

Credit Suisse, Cayman Islands Branch

   $ 20,000,000

Deutsche Bank AG New York Branch

   $ 20,000,000

Fifth Third Bank

   $ 15,000,000

LaSalle Bank National Association

   $ 15,000,000

The Bank of Nova Scotia

   $ 15,000,000

Sumitomo Mitsui Banking Corporation

   $ 5,000,000       

Total

   $ 260,000,000        US/UK Tranche   

Lender

   Commitment

Barclays Bank PLC

   $ 35,000,000

Lehman Brothers Commercial Bank

   $ 20,000,000

The Bank of New York

   $ 15,000,000       

Total

   $ 70,000,000        US/Canadian Tranche   

Lender

   Commitment

J.P. Morgan Chase Bank, N.A.

   $ 25,000,000

Bank of America, N.A.

   $ 25,000,000

The Bank of Nova Scotia

   $ 40,000,000

Citibank, N.A.

   $ 15,000,000

Credit Suisse, Cayman Islands Branch

   $ 15,000,000

Deutsche Bank AG New York Branch

   $ 15,000,000

Mizuho Corporate Bank, Ltd.

   $ 15,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 15,000,000

Wachovia Bank, National Association

   $ 15,000,000

Sumitomo Mitsui Banking Corporation

   $ 10,000,000

Union Bank of California, N.A.

   $ 10,000,000       

Total

   $ 200,000,000       

 



--------------------------------------------------------------------------------

US Tranche

Lender

   Commitment

Wells Fargo Bank, N.A.

   $ 50,000,000

Lehman Brothers Commercial Bank

   $ 35,000,000

PNC Bank, National Association

   $ 35,000,000

William Street Commitment Corporation

   $ 35,000,000

Mizuho Corporate Bank, Ltd.

   $ 20,000,000

KeyBank National Association

   $ 15,000,000

US Bank, N.A.

   $ 15,000,000

The Bank of Tokyo - Mitsubishi UFJ, Ltd

   $ 10,000,000

Union Bank of California, N.A.

   $ 5,000,000       

Total

   $ 220,000,000       

 

2



--------------------------------------------------------------------------------

Schedule 2.05

Existing Letters of Credit



--------------------------------------------------------------------------------

Schedule 3.12

Subsidiaries



--------------------------------------------------------------------------------

Schedule 3.13

Insurance



--------------------------------------------------------------------------------

Schedule 6.04

Existing Liens



--------------------------------------------------------------------------------

Schedule 6.09

Existing Restrictions



--------------------------------------------------------------------------------

EXHIBIT A

Form of Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”). Capitalized
terms used herein but not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (b) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Company:    AmerisourceBergen Corporation 4.    Borrowers:    The Company, the
US Borrowing Subsidiaries, the UK Borrowing Subsidiaries, the Canadian Borrowing
Subsidiaries and any Borrowing Subsidiary that is not a US Borrowing Subsidiary,
a UK Borrowing Subsidiary or a Canadian Borrowing Subsidiary and that has been
designated by the Administrative Agent as a Borrowing Subsidiary at the request
of the Company and with the consent of each Lender under the applicable Tranche
5.    Administrative Agent:    JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders

 

--------------------------------------------------------------------------------

1 Select as applicable.

 

A-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

6.    Credit Agreement:    The US$750,000,000 Credit Agreement dated as of
November [·], 2006, among AmerisourceBergen Corporation, the Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders, J. P. Morgan Europe Limited, as London agent for the Lenders and The
Bank of Nova Scotia, as Canadian agent for the Lenders 7.    Assigned Interest:
  

 

     Aggregate Amount of
Commitments/Loans of
all Lenders    Amount of
Commitments/Loans
Assigned    Percentage Assigned of
Aggregate Amount of
Commitments/Loans
of all Lenders2

Global Tranche

   $ 260,000,000    $                             %

US/UK Tranche

   $ 70,000,000    $                             %

US/Canadian Tranche

   $ 200,000,000    $                             %

US Tranche

   $ 220,000,000    $                             %

Effective Date:                     , 200     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal, state and foreign securities
laws.

 

--------------------------------------------------------------------------------

2 Set forth, to at least nine decimals.

 

A-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor, by  

 

  Name:   Title: [NAME OF ASSIGNEE], as Assignee, by  

 

  Name:   Title:

[Consented to and]3 Accepted:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

by  

 

  Name:   Title:

[Consented to:]4

 

[NAME OF ISSUING BANK], as an Issuing Bank, by  

 

  Name:   Title:

 

--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required under
Section 11.04(b) of the Credit Agreement.

4 To be added only if the consent of each Issuing Bank is required by
Section 9.04(b) of the Credit Agreement.

 

A-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to:]5

 

AMERISOURCEBERGEN CORPORATION, by  

 

  Name:   Title:

 

--------------------------------------------------------------------------------

 

5 To be added only if the consent of the Company is required by Section 9.04(b)
of the Credit Agreement.

 

A-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1

to Form of Assignment and Assumption

US$750,000,000 AmerisourceBergen Corporation Credit Agreement

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to Section 5.01(a) or
5.01(b) thereof, as applicable, and such other documents and information as it
has in its sole discretion deemed appropriate to make its own credit analysis
and decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, the London
Agent, the Canadian Agent or any Lender[, and (v) if it is a Foreign Lender,
attached to this Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee and (b) agrees that it will (i) independently and
without reliance on the Administrative Agent, the London Agent or the Canadian
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents and
(ii) perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.]6

2. Payments. From and after the Effective Date, the Applicable Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------

6 Subject to CS&M tax review.

 

A-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, each of which shall constitute an original and all of which when
taken together shall constitute one agreement. Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by telecopy or
other electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

A-6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT B-1

Form of Borrower Joinder Agreement

BORROWER JOINDER AGREEMENT dated as of [·] (this “Agreement”), among
AMERISOURCEBERGEN CORPORATION, a Delaware corporation (the “Company”), [NAME OF
NEW BORROWING SUBSIDIARY], a [JURISDICTION] [ORGANIZATIONAL FORM] (the “New
Borrower”) and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders.

Reference is made to the Credit Agreement dated as of November [·], 2006 (as
amended, supplemented or otherwise modified time to time, the “Credit
Agreement”), among the Company, the Borrowing Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto, the Administrative
Agent, J. P. Morgan Europe Limited, as London agent for the Lenders and The Bank
of Nova Scotia, as Canadian agent for the Lenders. Each capitalized term used
but not defined herein shall have the meaning assigned to it in the Credit
Agreement.

Under the Credit Agreement, the Lenders and the Issuing Banks have agreed, upon
the terms and subject to the conditions set forth therein, to make Loans to,
accept and purchase B/As issued by, and issue Letters of Credit for the account
of, the Borrowers, and the Company and the New Borrower desire that the New
Borrower becomes a “Borrower” and a [“Global Tranche Borrower”][ “US/UK Tranche
Borrower”][ “US/Canadian Tranche Borrower”][ “US Tranche Borrower”] under the
Credit Agreement. Each of the Company and the New Borrower represent and warrant
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrower and this Agreement are true and correct in all
material respects on and as of the date hereof. The Company agrees that the
guarantee of the Company contained in the Credit Agreement, and the guarantee of
each Designated Subsidiary contained in the Guaranty Agreement, will apply to
the Obligations of the New Borrower.

Upon execution and delivery of this Agreement (and of any other documents
reasonably requested by the Administrative Agent) by each of the Company, the
New Borrower and the Administrative Agent and the satisfaction of the other
conditions set forth in Section 4.03 of the Credit Agreement, the New Borrower
shall become a party to the Credit Agreement and a “Borrower” and a [“Global
Tranche Borrower”][“US/UK Tranche Borrower”] [“US/Canadian Tranche Borrower”]
[“US Tranche Borrower”] for all purposes thereof; provided that this Agreement
shall not become effective if it shall be unlawful for the New Borrower to
become a “Borrower” thereunder or for any Lender participating in a Tranche
under which the New Borrower may borrow to make Loans or otherwise extend credit
to the New Borrower as provided therein.

 

B-1-1

Form of Borrower Joinder Agreement



--------------------------------------------------------------------------------

The New Borrower hereby agrees to be bound by all provisions of the Credit
Agreement. The Applicable Funding Account for the New Borrower shall be:

 

Bank

 

Swift

 

Acct #

   ABA    IBAN/ Routing Code                              

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

B-1-2

Form of Borrower Joinder Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMERISOURCEBERGEN CORPORATION, by  

 

  Name:   Title: [NAME OF NEW BORROWER], by  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent, by  

 

  Name:   Title:

 

B-1-3

Form of Borrower Joinder Agreement



--------------------------------------------------------------------------------

EXHIBIT B-2

Form of Borrower Termination Agreement

JPMorgan Chase Bank, N.A.,

  as administrative agent under the Credit Agreement referred to below,

c/o Loan and Agency Services Group

1111 Fannin, 10th Floor

Houston, TX 77002

Attention: Claudia Correa (Telecopy No. [·])

JPMorgan Chase Bank, N.A.,

as administrative agent under the Credit Agreement referred to below,

270 Park Avenue, NY 10017

Attention: Dawn Lee Lum (Telecopy No. (212) 270-3279)

[DATE]

Re: Borrower Termination Agreement

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of November [·], 2006 (as
amended, supplemented or otherwise modified time to time, the “Credit
Agreement”), among the AmerisourceBergen Corporation (the “Company”), the
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders, J. P. Morgan Europe Limited, as London agent for the Lenders and The
Bank of Nova Scotia, as Canadian agent for the Lenders. Each capitalized term
used but not defined herein shall have the meaning assigned to it in the Credit
Agreement.

The Company hereby terminates the status of [NAME OF TERMINATED BORROWING
SUBSIDIARY] (the “Terminated Borrower”) as a “Borrower” and a [“Global Tranche
Borrower”][ “US/UK Tranche Borrower”][ “US/Canadian Tranche Borrower”][ “US
Tranche Borrower”] under the Credit Agreement. [The Company represents and
warrants that all Loans made to and B/As drawn by the Terminated Borrower have
been repaid, all Letters of Credit issued for the account of the Terminated
Borrower have been drawn in full or have expired and all amounts payable by the
Terminated Borrower in respect of LC Disbursements, interest and/or fees (and,
to the extent notified by the Administrative Agent or any Lender, any other
amounts payable under the Credit Agreement by the Terminated Borrower have been
paid in full on or prior to the date hereof.][The Company and the Terminated
Borrower acknowledge that the Terminated Borrower shall continue to be a
Borrower until such time as all Loans made to and B/As drawn by the Terminated
Borrower have been repaid, all Letters of Credit issued for the account of the
Terminated Borrower have been drawn in full or have expired and all amounts
payable by the Terminated Borrower in respect of LC Disbursements, interest
and/or fees (and, to the extent notified by the Administrative Agent or any
Lender, any other amounts payable under the Credit Agreement by the Terminated
Borrower) have been paid in full; provided that the Terminated Borrower shall
not have the right to request or receive further extensions of credit under the
Credit Agreement.]

 

B-2-1

From of Borrower Termination Agreement



--------------------------------------------------------------------------------

THIS INSTRUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

 

Very truly yours, AMERISOURCEBERGEN CORPORATION, by  

 

  Name:   Title:

 

B-2-2

From of Borrower Termination Agreement



--------------------------------------------------------------------------------

EXHIBIT C

Form of Borrowing Request

JPMorgan Chase Bank, N.A.,

  as administrative agent under the Credit Agreement referred to below,

c/o Loan and Agency Services Group

1111 Fannin, 10th Floor

Houston, TX 77002

Attention: Claudia Correa (Telecopy No. [·])

J.P. Morgan Europe Limited,

  as London agent under the Credit Agreement referred to below,

25 London Wall, London EC2Y 5AJ

Attention: Agency Department (Telecopy No. 44-207-777-2360)

The Bank of Nova Scotia,

  as Canadian agent under the Credit Agreement referred to below,

[ADDRESS]

[ADDRESS]

Attention: [·] (Telecopy No. [·])

JPMorgan Chase Bank, N.A.,

  as administrative agent under the Credit Agreement referred to below,

270 Park Avenue, NY 10017

Attention: Dawn Lee Lum (Telecopy No. (212) 270-3279)

[DATE]

Re: Borrowing Request

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of November [·], 2006 (as
amended, supplemented or otherwise modified time to time, the “Credit
Agreement”), among the AmerisourceBergen Corporation (the “Company”), the
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders, J. P. Morgan Europe Limited, as London agent for the Lenders and The
Bank of Nova Scotia, as Canadian agent for the Lenders. Each capitalized term
used but not defined herein shall have the meaning assigned to it in the Credit
Agreement.

[NAME OF BORROWER] hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the terms on which such Borrowing is requested
to be made:

(a) such Borrowing shall be a [Global Tranche Revolving Borrowing][US/UK Tranche
Revolving Borrowing][US/Canadian Tranche Revolving Borrowing][US Tranche
Revolving Borrowing];

 

C-1

From of Borrowing Request



--------------------------------------------------------------------------------

(b) such Borrowing shall be denominated in [CURRENCY] and shall be in an
aggregate principal amount equal to US$[·]7;

(c) the date of such Borrowing shall be [·]8;

(d) such Borrowing shall be [an ABR Borrowing][a LIBOR Borrowing][a EURIBOR
Borrowing][a Canadian Prime Rate Borrowing];

(e) [if such Borrowing is a LIBOR Borrowing or EURIBOR Borrowing,] the initial
Interest Period for such Borrowing shall have a [one][two][three][six]9 months’
duration;

(f) the Applicable Funding Account for such Borrowing shall be [·]; and

(g) [if such Borrowing Subsidiary is organized in a jurisdiction other than the
United States, the United Kingdom or Canada,] payments of the principal and
interest on such Borrowing will be made from [JURISDICTION].

[Each of the][The] Company [and the [BORROWER]] hereby represents and warrants
to the Administrative Agent and the Lenders that, on the date of this Borrowing
Request and on the date of the related Borrowing, the conditions to lending
specified in paragraphs (a) and (b) of Section 4.02 of the Credit Agreement have
been satisfied.

 

Very truly yours, AMERISOURCEBERGEN CORPORATION, by  

 

  Name:   Title:

 

--------------------------------------------------------------------------------

7 The aggregate principal amount of any LIBOR or EURIBOR Borrowing must be an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. The aggregate principal amount of any ABR Borrowing must be an integral
multiple of $100,000 and not less than $1,000,000. The aggregate principal
amount of any Canadian Prime Rate Borrowing must be an integral multiple of
Cdn.$ 100,000 and not less than $1,000,000.

8 The date of any Borrowing must be a Business Day and (a) in the case of a
LIBOR Borrowing denominated in US Dollars, three Business Days after the date of
this Borrowing Request if this request is submitted by 12:00 noon, Local Time,
and the next Business Day thereafter if this request is submitted after 12:00
noon, Local Time, (b) in the case of a LIBOR Borrowing denominated in Sterling
or an Alternative Currency or a EURIBOR Borrowing, three Business Days after the
date of this Borrowing Request if this request is submitted by 12:00 noon, Local
Time, and the next Business Day thereafter if this request is submitted after
12:00 noon, Local Time, (c) in the case of an ABR Borrowing, the date of this
Borrowing Request if this request is submitted by 12:00 noon, Local Time, and
the next Business Day thereafter if this request is submitted after 12:00 noon,
Local Time and (d) in the case of a Canadian Prime Rate Borrowing, the date of
this Borrowing Request if this request is submitted by 12:00 noon, Local Time,
and the next Business Day thereafter if this request is submitted after 12:00
noon, Local Time.

9 With the consent of each Lender with Commitments under the Tranche under which
such Borrowing is to be made, the Interest Period may other than those set forth
in this clause.

 

C-2

From of Borrowing Request



--------------------------------------------------------------------------------

EXHIBIT D

Form of Guarantee Agreement

 

D-1

Form of Guarantee Agreement



--------------------------------------------------------------------------------

EXHIBIT E

Mandatory Costs Rate

 

1. The Mandatory Costs Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the London Agent shall calculate a rate (the “Additional Costs Rate”), expressed
as a percentage, for each Lender, in accordance with the paragraphs set out
below. The Mandatory Costs Rate will be calculated by the London Agent as a
weighted average of the Lenders’ Additional Costs Rates (weighted in proportion
to the percentage participation of each Lender in the applicable Borrowing) and
will be expressed as a percentage rate per annum.

 

3. The Additional Costs Rate for any Lender lending from a Lending Office
located in a Participating Member State will be the percentage notified by that
Lender to the London Agent. This percentage will be certified by that Lender in
its notice to the London Agent to be its reasonable determination of the cost
(expressed as a percentage of that Lender’s participation in all Loans made from
such Lending Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Loans made from such Lending Office.

 

4. The Additional Costs Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the London Agent as follows:

(a) with respect to any Loan denominated in Sterling:

 

      AB+C(B-D)+E×0.01

   percent per annum

100-(A+C)

  

(b) with respect to any Loan denominated in any currency (other than Sterling):

 

      E×0.01

   percent per annum

      300

  

Where:

“A” means the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

“B” means the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Costs Rate and, if the Loan was not paid when due, the additional rate
of interest specified in Section 2.13(e)) payable for the applicable Interest
Period on the Loan.

“C” means the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

“D” means the percentage rate per annum payable by the Bank of England to the
London Agent on interest bearing Special Deposits.

 

E-1

Mandatory Costs Rate



--------------------------------------------------------------------------------

“E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the London Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the London Agent pursuant to
paragraph 7 below and expressed in Sterling per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England.

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Supervision Manual or such other law or regulation as may be
in force from time to time in respect of the payment of fees for the acceptance
of deposits.

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

 

  (d) “Participating Member State” means any member state of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the London Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
London Agent, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in Sterling per
£1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the London Agent for the
purpose of calculating its Additional Costs Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

  (a) the jurisdiction of its applicable Lending Office; and

 

  (b) any other information that the London Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the London Agent of any change to the
information provided by it pursuant to this paragraph.

 

E-2

Mandatory Costs Rate



--------------------------------------------------------------------------------

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the London Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the London Agent to the contrary, each Lender’s obligations in relation to cash
ratio deposits and Special Deposits are the same as those of a typical bank from
its jurisdiction of incorporation with a Lending Office in the same jurisdiction
as its applicable Lending Office.

 

10. The London Agent shall have no liability to any person if such determination
results in an Additional Costs Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 

11. The London Agent shall distribute the additional amounts received as a
result of the Mandatory Costs Rate to the Lenders on the basis of the Additional
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the London Agent pursuant to this Schedule in relation
to a formula, the Mandatory Costs Rate, an Additional Costs Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding.

 

13. The London Agent may from time to time, after consultation with the Borrower
and the Lenders, determine and notify to all parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and
binding.

 

E-3

Mandatory Costs Rate



--------------------------------------------------------------------------------

EXHIBIT F-1

Form of Opinion of Dechert LLP, Counsel for the Company

 

F-1-1

From of Opinion of Dechert LLP, Counsel for the Company



--------------------------------------------------------------------------------

EXHIBIT F-2

Form of Opinion of John G. Chou, Deputy General Counsel of the Company

 

F-1-2

From of Opinion of John G. Chou, Deputy General Counsel for the Company



--------------------------------------------------------------------------------

EXHIBIT F-3

Form of Opinion of McMillan Binch Mendelsohn LLP

 

F-3-1

Form of Opinion of McMillan Binch Mendelsohn LLP



--------------------------------------------------------------------------------

EXHIBIT F-4

Form of Opinion of Dechert LLP, Counsel for the UK Borrowing Subsidiaries

 

F-4-1

Form of Opinion of Dechert LLP, Counsel for the UK Borrowing Subsidiaries